





RIVERWOOD INTERNATIONAL
EMPLOYEES RETIREMENT PLAN


(As Amended and Restated Effective January 1, 2015)


















































RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
TABLE OF CONTENTS

--------------------------------------------------------------------------------



Page


ARTICLE 1. DEFINITIONS    3
1.01    Accrued Benefit    3
1.02    Affiliated Employer    3
1.03    Annuity Starting Date    3
1.04    Appendix or Appendices    3
1.05    Average Final Salary    3
1.06    Beneficiary    4
1.07    Benefit Service    4
1.08    Board of Directors or Board    4
1.09    Break in Service    5
1.09A    Charter    5
1.10    Code    5
1.11    Covered Compensation    5
1.12    Disability or Disabled    5
1.13    Effective Date    5
1.14    Employee    5
1.15    Employer    6
1.16    Equivalent Actuarial Value    6
1.17    ERISA    7
1.18    Full-time Employee    7
1.19    Fund(s)    7
1.20    Hour of Service    7
1.21    Hourly Plan    8
1.22    IRS Interest Rate    8
1.23    IRS Mortality Table    8
1.24    Leased Employee    8
1.25    Manville Plan    9
1.26    Member    9
1.27    Non-Grandfathered Member    9
1.28    Normal Retirement Age    9
1.29    Parental Leave    9
1.30    Participating Unit    9
1.31    Part-time Employee    9
1.32    Pension    9
1.33    Pensionable Earnings    9
1.34    Plan    11
1.35    Plan Sponsor    11
1.36    Plan Year    11
1.37    Prior Plan    11
1.38    Qualified Joint and Survivor Annuity    11
1.39    Required Beginning Date    11
1.40    Retirement Committee    11
1.41    Retirement Date    11
1.42    Severance Date    12
1.43    Social Security Retirement Age    12
1.44    Spousal Consent    12
1.45    Spouse    12
1.46    Suspendible Month    12
1.47    Stability Period    13
1.48    Statutory Compensation    13
1.49    Trust Agreement    13
1.50    Trustee    13
1.51    Vesting Service    13
ARTICLE 2. MEMBERSHIP    14
2.01    Membership Requirements    14
2.02    Events Affecting Membership    14
2.03    Membership Upon Reemployment    14
ARTICLE 3. SERVICE    15
3.01    Vesting Service    15
3.02    Benefit Service    16
3.03    Restoration to Service    17
3.04    Special Provisions for Members With Service at Acquired Companies    19
ARTICLE 4. ELIGIBILITY FOR AND AMOUNT OF BENEFITS    20
4.01    Normal Retirement    20
4.02    Late Retirement    21
4.03    Early Retirement    22
4.04    Disability Benefit    23
4.05    Vested Pension    25
4.06    Surviving Spouse’s Pension    26
4.07    Maximum Benefit Limitation    29
4.08    Cessation of Benefit Accruals for Non-Grandfathered Members    29
ARTICLE 5. PAYMENT OF PENSIONS    30
5.01    Normal Form of Payment    30
5.02    Optional Forms of Payment    31
5.03    Election of Options    33
5.04    Commencement and Duration of Payments    36
5.05    Distribution Limitation    37
5.06    Direct Rollover of Certain Distributions    38
5.07    Special Commencement Right During 2014    41
ARTICLE 6. CONTRIBUTIONS    44
6.01    Employer Contributions    44
6.02    Return of Contributions    44
6.03    Member Contributions    44
ARTICLE 7. ADMINISTRATION OF PLAN    45
7.01    Adoption of Charter    45
7.02    Administration of Retirement Committee    45
7.03    Authority of Retirement Committee    45
7.04    Prudent Conduct    45
7.05    Actuary    46
7.06    Service in More Than One Fiduciary Capacity    46
7.07    Limitation of Liability    46
7.08    Indemnification    46
7.09    Expenses of Administration    46
ARTICLE 8. MANAGEMENT OF FUNDS    48
8.01    Trustee    48
8.02    Exclusive Benefit Rule    48
8.03    Appointment of Investment Manager    48
ARTICLE 9. GENERAL PROVISIONS    49
9.01    Nonalienation and Qualified Domestic Relations Orders    49
9.02    Conditions of Employment Not Affected by Plan    50
9.03    Facility of Payment    50
9.04    Information    50
9.05    Top-Heavy Provisions    50
9.06    Construction    53
9.07    Prevention of Escheat    54
9.08    Electronic Transmission of Notices to Members    54
9.09    Limitation on Benefits In the Event of a Liquidity Shortfall    54
9.10    Funding-Based Limitations on Benefits under Section 436 of the
Code    54
9.11    Limitation on Highly Compensated Employees and on High-25
Employees    61
9.12    Revision of the Plan and Applicability of Plan Provisions    63
ARTICLE 10. AMENDMENT, MERGER AND TERMINATION    65
10.01    Amendment of Plan    65
10.02    Merger or Consolidation    65
10.03    Additional Participating Employers    65
10.04    Termination of Plan    66
ARTICLE 11. TRANSFERS    67
11.01    Transfers To and From an Affiliated Employer    67
11.02    Transfers To and From Hourly Plan    67
APPENDIX A    70
APPENDIX B    74
APPENDIX C    78
APPENDIX D    79






RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2015)

--------------------------------------------------------------------------------

PREAMBLE
WHEREAS, effective January 1, 1956, Olin Mathieson Chemical Corporation
established a defined benefit pension plan for its Employees known as the
Employees Retirement Plan of Olin Mathieson Chemical Corporation (the “Olin
Plan”); and
WHEREAS, effective January 1, 1967, the name of the Olin Plan was changed to the
Olin Salaried Pension Plan; and
WHEREAS, effective September 1, 1969, Olin Mathieson Chemical Corporation
changed its name to Olin Corporation; and
WHEREAS, effective June 1, 1974, the wholly-owned subsidiary of Olinkraft, Inc.
was spun-off from Olin Corporation, and the Olinkraft Salaried Pension Plan was
established; assets and liabilities attributable to employees of Olinkraft, Inc.
were spun-off to the Olinkraft Salaried Pension Plan; and
WHEREAS, Olinkraft, Inc. was subsequently purchased by the Manville Corporation
on January 19, 1979, and the name of the Olinkraft Salaried Pension Plan was
changed to the Manville Salaried Pension Plan effective July 1, 1980 (the
Manville Salaried Pension Plan was separate from the plan sponsored by Manville
Corporation for its employees, which had the name Manville Salaried Employees
Retirement Plan); and
WHEREAS, effective May 6, 1980, Olinkraft, Inc. changed its name to Manville
Forest Products Corporation; and
WHEREAS, effective January 1, 1985, the name of the Manville Salaried Pension
Plan was changed to the Manville Forest Products Salaried Retirement Plan; and
WHEREAS, effective January 2, 1986, the Manville Forest Products Salaried
Retirement Plan was merged with the Manville Salaried Employees Retirement Plan;
and
WHEREAS, effective January 1, 1989, the name of the Manville Salaried Employees
Retirement Plan was changed to the Manville Employees Retirement Plan (As
Amended and Restated Effective January 1, 1989 and As Further Amended Effective
September 1, 1991); and
WHEREAS, effective June 10, 1991, Manville Forest Products Corporation changed
its name to Riverwood International Corporation; and
WHEREAS, effective January 1, 1992, the assets and liabilities attributable to
employees of Riverwood International Corporation were spun-off from the Manville
Employees Retirement Plan to this newly established plan, the Riverwood
International Employees Retirement Plan (the “Plan”); and
WHEREAS, the Plan was last amended and restated effective as of January 1, 2009,
and the Employer now desires to amend and restate the Plan, by a separate
restatement, in its entirety effective January 1, 2015, except as otherwise
provided herein, to incorporate previously adopted amendments, to reflect
certain plan design changes, and to make certain changes required by pension
law.
NOW, THEREFORE, effective January 1, 2015, the Plan is amended and restated in
its entirety, and the January 1, 2009 restatement is superseded and replaced by
this separate restated Plan.
There shall be no termination and no gap or lapse in time or effect between such
prior plans and the Plan, and the existence of a qualified plan shall be
continuous and uninterrupted.
Except as otherwise specifically provided herein, adopting resolutions, or
required by law, the rights and benefits of any Member who retires or whose
employment is terminated are determined in accordance with the provisions of the
applicable plan as in effect at the time the Member retired or terminated
employment. The restated Plan is conditional upon its qualification under
Section 401(a) of the Internal Revenue Code of 1986, as amended from time to
time, with Employer contributions being deductible under Section 404 of said
Code or any other applicable sections thereof, as amended from time to time.
Notwithstanding anything contained in the Plan to the contrary, except with
respect to provisions relating to (i) the Plan’s definition of “Spouse,”
(ii) Section 436 of the Code, and (iii) the operation of the Retirement
Committee, this amendment and restatement of the Plan is intended only to
incorporate prior amendments to the Plan for the purpose of obtaining a
determination letter from the Internal Revenue Service; it is not intended, nor
shall it be construed, to increase or decrease any benefits accrued under the
Plan prior to the Effective Date, except those provided in prior amendments to
the Plan.
The terms and conditions of the Plan, effective January 1, 2015 (except as
otherwise indicated), are as provided in the following document.




Article 1. DEFINITIONS
1.01    Accrued Benefit means, as of any date of determination, the normal
retirement Pension determined under the Plan.
1.02    Affiliated Employer means any company not participating in the Plan
which is (a) a member of a controlled group of corporations (as defined in
Section 414(b) of the Code), which also includes the Employer as a member of the
controlled group of corporations; (b) any trade or business under common control
(as defined in Section 414(c) of the Code) with the Employer; (c) any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Section 414(m) of the Code) which includes the
Employer; and (d) any other entity required to be aggregated with the Employer
pursuant to regulations under Section 414(o) of the Code. Notwithstanding the
foregoing sentence, for purposes of Section 1.24, “Leased Employee,” the
definitions in Sections 414(b) and (c) of the Code shall be modified as provided
in Section 415(h) of the Code.
1.03    Annuity Starting Date means the first day of the first period for which
an amount is paid as an annuity or any other form.
1.04    Appendix or Appendices means the appendices to the Plan, which are
defined as follows:
(a)
Appendix A means the special provisions applicable to employees affected by a
corporate acquisition or divestiture.

(b)
Appendix B means the provisions for minimum benefits for Members who were
members of the Prior Plan as of December 31, 1988.

(c)
Appendix C means the schedule of benefits referenced by Section 4.01(c)(iv).

(d)
Appendix D means the special schedule of benefits referenced by Section
4.01(c)(v).

(e)
Appendix E means the provisions of the Plan that are retained for historical
purposes.

1.05    Average Final Salary means the annual Pensionable Earnings of a Member
paid during the four consecutive Plan Years in the last ten Plan Years of the
Member’s Benefit Service affording the highest average, subject to the following
rules:
(a)
If a layoff, approved medical leave or workers’ compensation leave is included
in the last ten Plan Years of a Member’s Benefit Service, Pensionable Earnings
shall include, for that period, an amount based on Pensionable Earnings in
effect for the calendar year prior to that period.

(b)
If a Member is entitled to Benefit Service on account of a period of service in
the uniformed services of the United States, the Member shall be deemed to have
earned Pensionable Earnings during the period of absence at the rate he would
have received had he remained employed as an Eligible Employee for that period
or, if such rate is not reasonably certain, on the basis of the Member’s rate of
compensation during the 12-month period immediately preceding such period of
absence (or if shorter, the period of employment immediately preceding such
period).

(c)
In the case of an Employee who is rehired, the Employee’s annual Pensionable
Earnings during the year in which termination occurred and the year in which
rehire occurred shall not be included as one of the last ten calendar years of
the Member’s Benefit Service, unless such Pensionable Earnings are greater than
the Pensionable Earnings in the calendar year preceding the year in which
termination occurred.

(d)
If a Member completes less than four full consecutive Plan Years under the Plan,
the Member’s Pensionable Earnings for the portion of a Plan Year worked will be
increased by annualizing base pay and adding other amounts actually paid during
that Plan Year that are included as Pensionable Earnings. The Member’s
Pensionable Earnings will be annualized only for the initial year of employment
(or reemployment, if applicable) if that results in four full consecutive Plan
Years considered. Otherwise, the Member’s Pensionable Earnings in the year of
termination will also be annualized.

(e)
If using the Pensionable Earnings paid to a Member in his final, partial
calendar year of employment would produce an Average Final Salary that is
greater than the Average Final Salary otherwise calculated, then his final,
partial calendar year of employment shall be added to his last ten calendar
years in calculating his Average Final Salary.

(f)
Notwithstanding the above, a Non-Grandfathered Member’s Average Final Salary
shall be determined as of December 31, 2011, or as of his retirement or
termination of employment, if earlier. Notwithstanding the cessation of Benefit
Service as of June 30, 2011, for purposes of determining the amount of a
Member’s Average Final Salary, Pensionable Earnings for the 2011 Plan Year shall
include Pensionable Earnings for the period July 1, 2011 to December 31, 2011 to
the extent it would have been counted had Benefit Service continued to be
recognized under the Plan for that period.

1.06    Beneficiary means the person named by a Member by written designation,
filed with the Retirement Committee, to receive payments after the Member’s
death under an optional form of payment pursuant to Section 5.02.
1.07    Benefit Service means service recognized for purposes of computing the
amount of any benefit, as provided in Section 3.02.
1.08    Board of Directors or Board means the Board of Directors of Graphic
Packaging Holding Company.
1.09    Break in Service means a period which constitutes a break in an
Employee’s Vesting Service, as provided in Section 3.01.
1.09A    Charter means the Charter of the Retirement Committee of Graphic
Packaging International, Inc., as amended from time to time or such other
charter or operating procedures adopted by the Board of Directors which defines
the scope of the Retirement Committee’s authorities and responsibilities with
respect to the Plan.
1.10    Code means the Internal Revenue Code of 1986, as amended from time to
time.
1.11    Covered Compensation means, for any Member, the average of the taxable
wage bases in effect under Section 230 of the Social Security Act for each year
in the 35-year period ending with the year in which the Member attains his
Social Security Retirement Age. In determining a Member’s Covered Compensation
for any Plan Year, the taxable wage base for the current Plan Year and any
subsequent Plan Year shall be assumed to be the same as the taxable wage base in
effect as of the beginning of the Plan Year for which the determination is made.
Notwithstanding the foregoing, a Non-Grandfathered Member’s Covered Compensation
shall be determined as of December 31, 2011, or as of his retirement or
termination of employment, if earlier.
1.12    Disability or Disabled means a physical or mental condition rendering a
Member totally and permanently disabled, as determined by eligibility for and
receipt of disability benefits under the Employer’s long-term disability plan.
To the extent required by law, and to the extent the Retirement Committee is
ruling on a claim for disability benefits, the Plan will follow, with respect to
that claim, claims procedures required by law for plans providing disability
benefits.
1.13    Effective Date of this amended and restated Plan means January 1, 2015,
except as otherwise specified herein. The original Effective Date of the Plan
was January 1, 1992.
1.14    Employee means any person, including but not limited to a U.S. citizen,
a U.S. resident alien and a U.S. expatriate, employed by the Employer who is
classified as a salaried employee by the Employer and who receives stated
Pensionable Earnings other than a pension, separation pay, retainer, or fee
under contract. The term “Employee” shall also include members of a
Participating Unit as provided in Appendix A, as amended from time to time.
Foreign nationals who have immigration status to work in the U.S., who work in
the U.S. for a period of time and then work abroad on assignment for a period of
time, are also eligible Employees. Notwithstanding the preceding sentences, the
term “Employee” shall exclude:
(a)
any person first employed by the Employer prior to January 1, 2004 who is paid
from the payroll processed from the Ceridian Corporation as of August 8, 2003 or
the date when first employed by the Employer, if later (other than as provided
for in Appendix A);

(b)
any person first employed by the Employer on or after January 1, 2004 and
assigned to one of the following plant locations: Golden, Co Carton; Centralia,
IL Laminations, Centralia, IL Carton; Lawrenceburg, TN Carton; North Portland,
OR Carton; Tuscaloosa, AL Laminations; Wausau, WI Carton; Bow, NH Carton;
Charlotte, NC Carton; Fort Smith, AR Carton; Gordonsville, TN Carton; Kalamazoo,
MI Carton; Kalamazoo, MI Papermill; Kendallville, IN Carton; Lumberton, NC
Carton; Menasha, WI Carton; Mitchell, SD Carton; Richmond, VA Carton;

(c)
any person first employed after January 1, 2004 and assigned to either of the
following divisions, but not a specific plant location: Performance Packaging
Division and Universal Packaging Division;

(d)
any Leased Employee;

(e)
any non-resident alien; and

(f)
any person who is included in a unit of employees covered by a collective
bargaining agreement which does not provide for the employee’s membership in the
Plan.

In addition, any person classified as an independent contractor or consultant by
the Employer shall, during such period, be excluded from the definition of
Employee, regardless of such person’s reclassification for such period by the
Internal Revenue Service for tax withholding purposes.
The term “employee,” as used in the Plan, means any Leased Employee or any
individual who is employed by the Employer or an Affiliated Employer as a common
law employee of the Employer or Affiliated Employer, regardless of whether the
individual is an “Employee.”
1.15    Employer means Graphic Packaging International, Inc. or any successor by
merger, purchase or otherwise, with respect to its Employees; and any other
company participating in the Plan, as provided in Section 10.03, with respect to
its Employees.
1.16    Equivalent Actuarial Value means a benefit having the same value as the
benefit that such Equivalent Actuarial Value replaces. The Equivalent Actuarial
Value shall be based on an annual interest rate of five percent per year,
compounded annually, and the mortality table prescribed by Revenue Ruling
2001-62, unless otherwise specified below or in another Section of the Plan:
(a)
For purposes of calculating lump sum payments and a benefit payable in the form
of a level income option under Section 5.02(g), the interest rate shall be the
IRS Interest Rate and the mortality assumption shall be based on the IRS
Mortality Table.

(b)
In determining the present value and the amount of a lump sum payment with
respect to a benefit with an Annuity Starting Date occurring during the period
beginning January 1, 2007 and ending December 31, 2007, the interest rate to be
used shall be no greater than the annual rate of interest on 30-year Treasury
securities for the second full calendar month preceding the month containing the
Annuity Starting Date. Further, the present value of a lump sum payment or a
benefit payable under the level income option under Section 5.02(g) with an
Annuity Starting Date occurring during the period beginning January 1, 2010 and
ending December 31, 2010, shall not be less than the present value determined
using the interest rate prescribed under Section 417(e)(3)(C) of the Code for
the second full calendar month preceding the applicable Stability Period.

1.17    ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
1.18    Full-time Employee means any Employee who, on the basis of the
Employee’s regularly stated work schedule, is classified as a full-time Employee
by the Employer.
1.19    Fund(s) means the funds of the Plan maintained by the Trustee in
accordance with the terms of the Trust Agreement.
1.20    Hour of Service means, with respect to any applicable computation period
(as described in Article 3):
(a)
Each hour for which an Employee is paid or entitled to payment for the
performance of duties for the Employer or an Affiliated Employer;

(b)
Each hour for which an Employee is paid or entitled to payment by the Employer
or an Affiliated Employer on account of a period during which no duties are
performed (whether or not the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence;

(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer or an Affiliated Employer, excluding any
hour credited under (a) or (b) above, which shall be credited to the computation
period or periods to which the award, agreement or payment pertains, rather than
to the computation period in which the award, agreement or payment is made; and

(d)
Solely for purposes of determining whether an Employee has incurred a Break in
Service under the Plan, each hour for which an Employee would normally be
credited under paragraph (a) or (b) above during a period of Parental Leave, but
not more than 501 hours for any single continuous period. However, the number of
hours credited to an Employee under this paragraph (d) during the computation
period in which the Parental Leave began, when added to the hours credited to an
Employee under paragraphs (a) through (c) above during that computation period,
shall not exceed 501. If the number of hours credited under this paragraph (d)
for the computation period in which the Parental Leave began is zero, the
provisions of this paragraph (d) shall apply as though the Parental Leave began
in the immediately following computation period.

In the event no Employer record exists for a period for which Hours of Service
must be credited under the provisions of the Plan, an Employee shall be credited
with 190 Hours of Service for each calendar month in which he is entitled to be
credited with one Hour of Service under the provisions of this Section.
No hours shall be credited on account of any period during which the Employee
performs no duties and receives payment solely for the purpose of complying with
unemployment compensation, workers’ compensation or disability insurance laws,
subject to the provisions of Sections 1.05, 3.01 and 3.02. The Hours of Service
credited shall be determined as required by Title 29 of the Code of Federal
Regulations, Sections 2530.200b-2(b) and (c).
1.21    Hourly Plan means the Riverwood International Hourly Retirement Plan.
1.22    IRS Interest Rate means, with respect to determining the amount of a
benefit with an Annuity Starting Date:
(a)
on and after January 1, 2007 and prior to January 1, 2008, the interest rate
prescribed under Section 417(e)(3)(A)(ii)(II) of the Code for the second full
calendar month preceding the applicable Stability Period;

(b)
on and after January 1, 2008 and prior to January 1, 2010, the interest rate
prescribed under Section 417(e)(3)(C) of the Code for the second full calendar
month preceding the applicable Stability Period; and

(c)
on and after January 1, 2010, the interest rate prescribed under Section
417(e)(3)(C) of the Code for the fifth full calendar month preceding the
applicable Stability Period.

1.23    IRS Mortality Table means, with respect to determining the amount of a
benefit with an Annuity Starting Date:
(a)
prior to December 31, 2002, the mortality table prescribed under Section
417(e)(3)(A)(ii)(I) of the Code as in effect on the first day of the applicable
Stability Period;

(b)
on and after December 31, 2002 and prior to January 1, 2008, the mortality table
prescribed by Revenue Ruling 2001-62 as in effect on the first day of the
applicable Stability Period; and

(c)
on and after January 1, 2008, the mortality table prescribed under Section
417(e)(3)(B) of the Code as in effect on the first day of the applicable
Stability Period.

1.24    Leased Employee means any person (other than a common law employee of
the Employer or an Affiliated Employer) who performs services for the Employer
or an Affiliated Employer, provided all of the following circumstances exist:
(a)
such services are provided pursuant to an agreement between an organization or
person (the “leasing organization”) and the Employer or an Affiliated Employer;

(b)
such services have been performed for the Employer or an Affiliated Employer
(or for the Employer and related persons determined in accordance with
Section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year; and

(c)
such services are performed under the primary direction or control of the
Employer or an Affiliated Employer.

1.25    Manville Plan means the Manville Employees Retirement Plan, the
predecessor plan to the Plan.
1.26    Member means any person included in the membership of the Plan, as
provided in Article 2.
1.27    Non-Grandfathered Member means a Member who, on July 1, 2011, failed to
meet one or more of the following requirements:
(a)    is age 50 or older,
(b)    has completed five or more years of Vesting Service, and
(c)
is in active employment, is on an approved leave of absence, is in receipt of
benefits under the Employer’s long-term disability plan, or is on a military
leave as described in Section 3.01(c) provided the Member’s reemployment rights
are protected by law on July 1, 2011.

1.28    Normal Retirement Age means an Employee’s 65th birthday.
1.29    Parental Leave means a period in which the Employee is absent from work
immediately following his active employment because of the Employee’s pregnancy,
the birth of the Employee’s child, or the placement of a child with the Employee
in connection with the adoption of that child by the Employee, or for purposes
of caring for that child for a period beginning immediately following birth or
placement.
1.30    Participating Unit means every location employing non-union hourly
Employees in the United States owned or operated by the Employer, which the
Board of Directors has designated as a participating unit for purposes of the
Plan, provided that the Employer has agreed to cover the members of that unit
under the Plan. Participating Units are specified in Appendix A.
1.31    Part-time Employee means any Employee who, on the basis of the
Employee’s regularly stated work schedule, is classified as a Part-time Employee
or temporary Employee by the Employer.
1.32    Pension means annual payments under the Plan, as provided in Article 5.
1.33    Pensionable Earnings means the total cash remuneration paid to an
Employee for services rendered to the Employer during the Plan Year, determined
prior to any contributions under a “qualified cash or deferred arrangement” (as
defined under Section 401(k) of the Code and its applicable regulations), and
prior to any contributions under a “cafeteria plan” (as defined under Section
125 of the Code and its applicable regulations) or pursuant to a “qualified
transportation fringe” (as defined under Section 132(f) of the Code), and
including remuneration for items such as overtime, commissions, annual bonuses,
profit incentive bonuses, President’s awards and differential wage payments (as
defined in Section 3401(h)(2) of the Code) in accordance with Section 414(u)(12)
of the Code; but excluding remuneration for items such as one-time bonuses,
signing bonuses, all non-cash remuneration, living expenses, separation pay, the
Employer’s cost for any public or private employee benefit plan, any
remuneration received under the Employer’s Award for Special Merit Plan and
executive long-term cash incentive payments. If Pensionable Earnings are paid in
foreign currency, they shall be taken at par of exchange on the date paid.
Except as otherwise provided in the Plan, the Pensionable Earnings for a period
of absence which is counted as Benefit Service shall be based on the Member’s
Pensionable Earnings for the calendar year prior to the period of absence.
Pensionable Earnings shall include, for any period during which the Employee is
accruing Benefit Service under the provisions of Sections 3.02(a)(iv) and 4.04,
an amount based on the greater of:
(a)
Pensionable Earnings received in the calendar year prior to the calendar year in
which the Member is placed on the Employer’s long-term disability plan,
excluding Pensionable Earnings paid in lieu of vacation or holidays; or

(b)
Pensionable Earnings, excluding Pensionable Earnings paid in lieu of vacation
and holidays, for the calendar year in which the Member is placed on the
Employer’s long-term disability plan, plus base compensation that would have
been paid from the date the Member is placed on the Employer’s long-term
disability plan through the end of that Plan Year.

A Non-Grandfathered Member who is accruing Benefit Service under Section
3.02(a)(iv) as of June 30, 2011 shall continue to be credited with Pensionable
Earnings under the preceding paragraph for the period July 1, 2011 to December
31, 2011 to the extent he remains Disabled during that period and does not elect
to commence payment of his Pension.
Pensionable Earnings of each Member taken into account in determining benefit
accruals in any Plan Year beginning after December 31, 2001 shall not exceed
$200,000. The $200,000 limit on Pensionable Earnings shall be adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code.
The cost-of-living adjustment in effect for a calendar year applies to
Pensionable Earnings for the Plan Year that begins with or within such calendar
year.
In determining benefit accruals for Members in Plan Years beginning after
December 31, 2001, the limit on Pensionable Earnings for Plan Years beginning
before January 1, 2002, notwithstanding anything in the Plan to the contrary
other than Appendix C, shall be $200,000.
Notwithstanding the above, Pensionable Earnings paid after December 31, 2011
with respect to a Non-Grandfathered Member shall not be counted under the Plan.
In addition, no Pensionable Earnings shall be imputed for any period of absence
after December 31, 2011 with respect to a Non-Grandfathered Member.
1.34    Plan means the Riverwood International Employees Retirement Plan as set
forth in this document or as amended from time to time.
1.35    Plan Sponsor means Graphic Packaging International, Inc., or any
successor by merger, purchase or otherwise.
1.36    Plan Year means the calendar year.
1.37    Prior Plan means the Manville Employees Retirement Plan or the Manville
Forest Products Salaried Retirement Plan, whichever is applicable, (including
any predecessor plans thereto) in force and effect for the period prior to
January 1, 1992. Any reference herein to the Prior Plan as of a certain date or
for a certain period shall be deemed a reference to the Prior Plan as then in
effect.
1.38    Qualified Joint and Survivor Annuity means an annuity which is of
Equivalent Actuarial Value to a Pension payable as a single life annuity and
which is payable for the life of the Member with the provision that after the
Member’s death, 50% of the amount payable to the Member shall continue to be
paid monthly during the life of, and to, the Spouse to whom the Member was
married on the earlier of his date of death or his Annuity Starting Date.
1.39    Required Beginning Date means the April 1 of the calendar year following
the later of (a) the calendar year in which the Member attains age 70½, or
(b) the calendar year in which the Member retires; provided, however, that the
Required Beginning Date for a Member who is a five percent owner (as defined in
Section 1.401(a)(9)‑2, Q&A-2(c) of the U. S. Treasury Department regulations) is
April 1 of the calendar year following the calendar year in which the Member
attains age 70½.
1.40    Retirement Committee means the committee which is maintained and
governed in accordance with the Charter to administer and supervise the Plan as
provided in Article 10. The Retirement Committee shall be a “named fiduciary”
within the meaning of Section 402(a) of ERISA and shall carry out the duties of
the “plan administrator” of the Plan as imposed by ERISA.
1.41    Retirement Date means a Member’s Normal, Late, or Early Retirement Date,
whichever is applicable, as follows:
(a)
Normal Retirement Date means the first day of the calendar month coincident with
or next following the date a Member attains age 65.

(b)
Late Retirement Date means, in the case of a Member who continues in service
after attaining his Normal Retirement Date, the first day of the calendar month
next following the date of actual retirement.

(c)
Early Retirement Date means the first day of the calendar month next following
the date a Member shall retire after the Member has attained age 55 and has
completed 10 or more years of Vesting Service.

Notwithstanding the above, if a Member attains the applicable age requirement
for a Retirement Date on the first day of the month, the Member shall be
entitled to commence payment on the applicable Retirement Date, provided he
terminates employment on the last day of the preceding month and meets the
service requirement, if applicable, on his date of termination.
1.42    Severance Date means, with respect to employment with the Employer and
all Affiliated Employers, the earlier of:
(a)
The date an employee quits, retires, is discharged, or dies; or

(b)
The last day of an authorized leave of absence, or, if later, the first
anniversary of the date on which an employee is first absent from the service of
the Employer or an Affiliated Employer, with or without pay, for any reason such
as vacation, sickness, disability, layoff or leave of absence if the Employee
does not return to employment with the Employer or an Affiliated Employer on or
before such date.

1.43    Social Security Retirement Age means age 65 with respect to a Member who
was born before January 1, 1938; age 66 with respect to a Member who was born
after December 31, 1937 and before January 1, 1955; and age 67 with respect to a
Member who was born after December 31, 1954.
1.44    Spousal Consent means written consent given by a Member’s Spouse to an
election made by the Member which specifies the form of Pension and Beneficiary
designated by the Member. Spousal Consent shall be duly witnessed by a notary
public or Plan representative, and shall acknowledge the effect on the Spouse of
the Member’s election. Once given, Spousal Consent may not be revoked after the
Annuity Starting Date. The requirement for Spousal Consent may be waived by the
Retirement Committee if it is established to its satisfaction that there is no
Spouse, or that the Spouse cannot be located, or because of such other
circumstances as may be established by applicable law. Spousal Consent shall be
applicable only to the particular Spouse who provides such consent.
1.45    Spouse means, effective June 26, 2013, with respect to a Member, the
person who is treated as married to such Member under the laws of the U.S.
jurisdiction or foreign jurisdiction that sanctioned such marriage. The
determination of a Member’s Spouse will be made as of the date of such Member’s
death. In addition, a Member’s former Spouse will be treated as his Spouse to
the extent provided under a qualified domestic relations order, as defined in
Code Section 414(p).
1.46    Suspendible Month means:
(a)
A month in which a Member who is a Full-time Employee receives payment from the
Employer or an Affiliated Employer for a least eight days of service during that
month; or

(b)
A four or five-week payroll period ending in a month in which the Member who is
a Part-time Employee completes at least 40 Hours of Service with the Employer.

1.47    Stability Period means the Plan Year in which occurs the Annuity
Starting Date for the distribution.
1.48    Statutory Compensation means compensation from the Employer or any
Affiliated Employer as defined in U.S. Treasury Department regulation Section
1.415(c)-2(d)(4) (i.e., information required to be reported under Sections 6041,
6051 and 6052 of the Code (“W-2 Pay”)) plus amounts that would be included in
wages but for an election under Section 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k), or 457(b) of the Code. For Plan Years beginning on or
after July 1, 2007, the preceding definition of compensation shall be modified
as required under the provisions of U.S. Treasury Department regulation Section
1.415(c)-2(e) and shall include all amounts permitted to be recognized under the
provisions of U.S. Treasury Department regulation Sections 1.415(c)-2(e)(2) and
(3) and, effective on and after January 1, 2009, U.S. Treasury Department
regulation Section 1.415(c)-2(e)(4). Also, effective for Plan Years beginning on
and after January 1, 2009, Statutory Compensation shall include differential
wage payments (as defined in Section 3401(h)(2) of the Code) paid to an
individual by the Employer, to the extent not otherwise included in this
definition of Statutory Compensation. For purposes of applying the top-heavy
provisions under Section 9.05 and effective for Plan Years beginning on and
after July 1, 2007, for purposes of applying the maximum benefit limitations
under Section 4.07, Statutory Compensation shall not exceed the limitation on
compensation under Section 401(a)(17) of the Code.
1.49    Trust Agreement means the agreement between the Plan Sponsor and the
Trustee establishing the trust, and all amendments thereto.
1.50    Trustee means the trustee holding the Funds of the Plan as provided in
Article 8.
1.51    Vesting Service means service recognized for purposes of determining
eligibility for membership in the Plan and eligibility for an early retirement
or vested Pension under the Plan, as defined in Section 3.01.
ARTICLE 2.     MEMBERSHIP
2.01    Membership Requirements
Every Employee who was a Member immediately prior to the Effective Date shall
continue to be a Member.
Prior to January 1, 2008, every person in the employ of the Employer became a
Member of the Plan as of the first day following the “service computation year”
in which he completed 1,000 Hours of Service, provided he was then an Employee.
For this purpose, “service computation year” is the 12‑month period beginning
with the date of the Employee’s first Hour of Service, if he completes at least
1,000 Hours of Service during such 12-month period, and is any Plan Year
following such date during which he completes at least 1,000 Hours of Service.
Notwithstanding any provision of the Plan to the contrary, the Plan is closed to
new Members on and after January 1, 2008, except that an Employee of Graphic
Packaging International, Inc. on December 31, 2007 who was not then a Member
because he had not yet met the service requirement for eligibility to be a
Member of the Plan will remain eligible to become a Member upon completion of
the service requirement as set forth in the preceding paragraph provided that he
remains continuously employed as an Employee until the date he becomes a Member.
2.02    Events Affecting Membership
An Employee’s membership in the Plan shall end at the Member’s Severance Date,
unless he is entitled to either an immediate or a deferred Pension under the
Plan or during a period while he is accruing Benefit Service under Section
3.02(a)(iv), or during a period while he is not an Employee but is in the employ
of the Employer or an Affiliated Employer; however, no Benefit Service shall be
counted for such a period, except as specifically provided in Articles 3 and 11.
2.03    Membership Upon Reemployment
If an Employee’s membership in the Plan ends and he again becomes an Employee,
he shall again become a Member as of his date of restoration to service as an
Employee. Notwithstanding the foregoing, any employee who incurs a termination
of service either before or on or after January 1, 2008 and is rehired as an
employee by the Employer on or after January 1, 2008 shall be ineligible to
again become an active Member and shall be ineligible to receive future accruals
under the terms of the Plan on and after his date of reemployment. Following his
date of reemployment, the Accrued Benefit of such a Member shall be determined
on the basis of his Average Final Salary, Covered Compensation and Benefit
Service determined as of his prior termination of employment and under the
benefit formula in effect on that date.


ARTICLE 3.     SERVICE
3.01    Vesting Service
(a)
Vesting Service, with respect to any Full-time Employee, shall mean the period
of employment with the Employer or an Affiliated Employer, whether or not as an
Employee, beginning on the date the Employee first completes one Hour of Service
and ending on the Employee’s Severance Date. If a Full-time Employee’s
employment is terminated and he is later reemployed within one year, the period
between his termination date and the date of his reemployment shall be included
in his Vesting Service. A Break in Service shall occur if an Employee is not
reemployed within one year after the Severance Date; provided, however, that if
an Employee’s employment is terminated or if the Employee is otherwise absent
from work because of Parental Leave, a Break in Service shall occur only if the
Employee is not reemployed or does not return to active service within two years
of his Severance Date. All periods of employment credited as Vesting Service
shall be counted, regardless of any Break in Service; provided, however, if an
Employee who was a non-vested hourly employee terminated employment and incurred
a Break in Service of one day or longer prior to January 1, 1976, then is
reemployed by the Employer, any service credited prior to that termination of
employment shall not be restored to such Employee.

(b)
With respect to any Part-time Employee, a year of Vesting Service is any Plan
Year in which the Part-time Employee completes at least 1,000 Hours of Service.
No Vesting Service is counted for any Plan Year in which a Part-time Employee
completes less than 1,000 Hours of Service. All periods of employment credited
as Vesting Service shall be counted, regardless of any Break in Service;
provided, however, if a non-vested hourly employee terminated employment and
incurred a Break in Service of one day or longer prior to January 1, 1976, then
is reemployed by the Employer, any service credited prior to that termination of
employment shall not be restored to such Employee.

(c)
If the Employee is absent from the service of the Employer or an Affiliated
Employer because of military service of the United States (as defined in
Sections 4303(13) and 4303(16) of the Uniformed Services Employment and
Reemployment Rights Act of 1994), and if the Employee returns to the service of
the Employer or an Affiliated Employer or applies to return to the service of
the Employer or an Affiliated Employer while the Employee’s reemployment rights
are protected by law, that absence shall not count as a Break in Service, but
instead shall be counted as Vesting Service.

(d)
In the case of a Member who is eligible to accrue benefits under Section 4.04,
any period during which the Member is accruing Benefit Service under the
provisions of Section 4.04 shall be included in an Employee’s Vesting Service.
In addition, a Non-Grandfathered Member who is receiving payments under the
Employer’s long-term disability plan as of June 30, 2011 or who becomes Disabled
on or after July 1, 2011 shall continue to be credited with Vesting Service for
his period of Disability until the earlier of the date the Member ceases to be
Disabled or commences payment of his Pension.

(e)
A period of layoff and a period during which an Employee is on a leave of
absence approved by the Employer, up to one year, shall not be considered Breaks
in Service.

(f)
If a Part-time Employee is transferred to service as a Full-time Employee during
a Plan Year, Vesting Service is counted as though the transfer occurred at the
beginning of the year. If, however, the Part-time Employee had 1,000 or more
Hours of Service in the year before being transferred, the Employee receives a
full year of Vesting Service for that year. If a Full-time Employee is
transferred to service as a Part-time Employee, Vesting Service for that
calendar year is counted as though the transfer occurred on the last day of the
year.

(g)
For purposes of determining eligibility for membership and vesting, each of the
following periods of service shall be counted in a person’s Vesting Service to
the extent that it would be recognized under paragraphs (a) through (f) above
with respect to Employees:

(i)
A period of service as an employee, but not an Employee of the Employer;

(ii)
A period of service as an employee of an Affiliated Employer; and

(iii)
In the case of a person who is a Leased Employee before or after a period of
service as an Employee or a period of service described in clause (i) or (ii)
above, a period during which he has performed services for the Employer or an
Affiliated Employer as a Leased Employee. A person who would qualify as a Leased
Employee except that he has not performed services on a substantially full-time
basis for one year shall nonetheless be deemed a Leased Employee for purposes of
this clause (iii).

(h)
Effective January 1, 2007, if an individual who was an employee dies while
performing qualified military service (as defined in Section 414(u) of the Code)
and while his reemployment rights are protected by the Uniformed Services
Employment and Reemployment Rights Act of 1994 and any related legislation or
guidance, such individual’s period of time in qualified military service through
the date he died shall be counted as Vesting Service.

3.02    Benefit Service
For any year, Benefit Service shall not exceed one full year less any Benefit
Service granted to the Employee for that year by any other defined benefit plan
of the Employer or an Affiliated Employer.
(a)
Benefit Service shall include:

(i)
The period of employment with the Employer beginning on the date the Member
first completes an Hour of Service and ending on the Member’s Severance Date,
subject to the rules contained in this Section 3.02.

(ii)
Any period of absence from service with the Employer due to service in the
uniformed services of the United States which is counted in a Member’s Vesting
Service, as provided in Section 3.01(c), provided such service is required to be
recognized for benefit accrual purposes under applicable law.

(iii)
Any period during which an Employee is on an approved leave of absence,
including Parental Leave and layoff, up to one year.

(iv)
Any period during which a Member is accruing Benefit Service under the
provisions of Section 4.04.

(v)
Any period between a Severance Date and a reemployment date which is counted as
Vesting Service as provided in Section 3.01(a).

(vi)
Any period credited as Benefit Service for transferred Employees as provided in
Article 11.

(vii)
Any period credited as Benefit Service for a Member under the Manville Plan
prior to January 1, 1992, provided such Member was an Employee as of January 1,
1992.

(b)
Benefit Service shall exclude:

(i)
Any period in which a Member is not an Employee, except as may otherwise be
provided in Article 11 or Appendix A.

(ii)
Any Benefit Service credited prior to a Break in Service of one day or longer
prior to January 1, 1976, for an Employee who was a non-vested hourly employee.

(iii)
All part-time and temporary service prior to January 1, 1976.

(iv)
Any period excluded under the provisions of Section 3.03(e).

(v)
Any period of service or period of absence after June 30, 2011 with respect to a
Non-Grandfathered Member.

3.03    Restoration to Service
(a)
If a Member in receipt of a Pension is restored to service with the Employer or
an Affiliated Employer as an Employee, the following shall apply:

(i)
The Pension payable to such Member shall cease (unless the provisions of Section
5.04(b) are applicable), and any election of an optional benefit in effect shall
be void. In accordance with the provisions of Section 4.06, if the Member should
die in active service, a benefit shall be paid to the Member’s surviving Spouse
based on the Member’s Accrued Benefit at death (including any additional Pension
such Member accrues after his restoration to service).

(ii)
Any Vesting Service and Benefit Service to which the Member was entitled when he
retired or terminated service shall be restored to him.

(iii)
Upon subsequent retirement or termination of service, the Member’s Pension shall
be based on the benefit formula then in effect and on the Member’s Pensionable
Earnings and Benefit Service both before and after the period during which such
Member was not in the service of the Employer, reduced by the Equivalent
Actuarial Value of the Pension, if any, the Member received both before the date
of his restoration to service and before his Normal Retirement Date (determined
in the manner prescribed in Section 1.16(a) as of the date of subsequent
termination).

(iv)
The part of the Member’s Pension upon subsequent retirement payable with respect
to Benefit Service rendered before his previous retirement or termination of
service shall never be less than the amount of the Member’s previous Pension,
but modified to reflect any option in effect on subsequent retirement.

(v)
Upon later retirement of a Member in service after his Normal Retirement Date,
payment of the Member’s Pension shall resume effective as of the first day of
the month following such retirement, payable no later than the third month after
the latest Suspendible Month during the period of restoration, and shall be
adjusted, if necessary, in compliance with Title 29 of the Code of Federal
Regulations, Section 2530.203-3, in a consistent and nondiscriminatory manner.

(b)
If a Member entitled to but not in receipt of a Pension, or a former Member who
did not receive a lump sum settlement, is restored to service, his Vesting
Service and Benefit Service shall be determined as provided in Sections 3.01 and
3.02. If such former Member is restored to service as an Employee, he shall
again become a Member as of his date of restoration to service.

(c)
If a former Member who received a lump sum settlement in lieu of a Pension is
restored to service with the Employer, the following shall apply:

(i)
Any Benefit Service to which the Member was entitled at the time of his
termination of service shall be restored to him.

(ii)
Upon the later termination or retirement of a Member whose previous Benefit
Service has been restored under this paragraph (c), his Pension shall be based
on the benefit formula then in effect and on his Pensionable Earnings and
Benefit Service before and after the period when he was not in the service of
the Employer, and shall be reduced by the Equivalent Actuarial Value of the lump
sum settlement. Equivalent Actuarial Value for this purpose shall be determined
in the manner prescribed in Section 1.16(a) as of the date of distribution.

(d)
In the event a Member of the Plan ceases to be an employee of the Employer due
to the divestiture of a subsidiary, division or Affiliated Employer, and such
Member’s accrued normal retirement Pension at that date becomes an obligation of
a successor employer’s retirement plan due to a transfer of both Trust assets
and Plan liabilities to the successor employer’s retirement plan and trust, then
upon rehire by the Employer or an Affiliated Employer, such Member’s normal
retirement Pension computed under Section 4.01 of the Plan shall not include any
Benefit Service earned prior to the date of such divestiture.

(e)
Notwithstanding the preceding provisions of this Section 3.03, in the event an
employee’s date of reemployment occurs on or after January 1, 2008, he shall be
ineligible to again become an active Member and shall be ineligible to receive
future accruals or Benefit Service under the terms of the Plan on and after his
date of reemployment.

3.04    Special Provisions for Members With Service at Acquired Companies
(a)
The Board of Directors shall determine the extent, if any, to which Vesting
Service and Benefit Service shall count for service rendered by any employee
while in the employ of any acquired company prior to its acquisition by the
Employer.

(b)
Any Member whose pre-acquisition service is included as Benefit Service under
Section 3.02 shall have his retirement Pension computed under Section 4.01
reduced by any Accrued Benefit earned under any other qualified defined benefit
pension plan for the same period of service, provided no assets were transferred
to the Employer for such benefits.

ARTICLE 4.     ELIGIBILITY FOR AND AMOUNT OF BENEFITS
4.01    Normal Retirement
(a)
Eligibility. The right of a Member to receive his normal retirement Pension
shall be nonforfeitable as of his Normal Retirement Age. A Member may retire
from service on a normal retirement Pension beginning on his Normal Retirement
Date, or he may remain in service in which event the provisions of Section 4.02
shall be applicable.

(b)
Commencement. The normal retirement Pension shall commence effective as of the
Member’s Normal Retirement Date unless the Member elects to postpone the
commencement of his benefit until the first day of any later month. However, in
no event shall a Member’s Pension commence later than his Required Beginning
Date. Pension checks are issued at the end of each month for which payment is
due.

(c)
Amount. Subject to the provisions of Section 5.01, the annual normal retirement
Pension payable upon retirement on a Member’s Normal Retirement Date shall be
equal to the sum of (i), (ii), (iii), (iv), (v) and (vi), but not less than
(vii):

(i)
0.90% of Average Final Salary up to Covered Compensation plus 1.40% of Average
Final Salary in excess of Covered Compensation multiplied by Benefit Service up
to 35 years.

(ii)
1.20 of Average Final Salary multiplied by Benefit Service accrued as of June
30, 2011 in excess of 35 years.

(iii)
0.90% of Average Final Salary multiplied by Benefit Service accrued after June
30, 2011 in excess of 35 years (taking Benefit Service accrued prior to June 30,
2011 into account in determining the Member’s years of Benefit Service in excess
of 35 years).

(iv)
2.5% of the Employee’s Accumulated Contributions (as defined in Appendix E), if
any, together with interest at the rate of 5% per year compounded annually from
January 1, 1986 to the Annuity Starting Date. (v)For any Member identified in
Appendix C, the annual amount corresponding to such Member as set forth in such
Appendix C.

(vi)
For any Member identified in Appendix D, the annual amount corresponding to such
Member as set forth in such Appendix D.

(vii)
For any Member who is credited with Benefit Service for any Plan Year beginning
after December 31, 1999 under either the Plan or the Hourly Plan, the minimum
annual normal retirement Pension shall be $300 multiplied by the number of years
of the Member’s Benefit Service, but not less than $1,200.

However, the annual normal retirement Pension shall never be less than the
greatest annual amount of reduced early retirement Pension which the Member
could have received under Section 4.03 before his Normal Retirement Date, except
to the extent permitted by law.
With respect to a Member who terminates employment after December 31, 2001, and
who is affected by the $200,000 limitation on Pensionable Earnings as provided
in Section 1.32, the annual normal retirement Pension shall be equal to the
greater of (i) the Member’s Pension calculated under the provisions of the Plan
as determined with regard to such imposition or (ii) a Pension equal to the
Member’s Accrued Benefit determined as of December 31, 1993, plus the Member’s
Accrued Benefit based solely on service after such date under the provisions of
the Plan as determined with regard to such imposition. For this purpose, the
Accrued Benefit determined as of December 31, 1993 shall be equal to the greater
of (iii) the Member’s Accrued Benefit determined as of December 31, 1993 as
determined with regard to the $200,000 limitation on Pensionable Earnings
provided in Section 1.32 (effective before January 1, 1994) or (iv) the Member’s
Accrued Benefit determined as of December 31, 1998 (under the terms of the Plan
then in effect) plus the Member’s Accrued Benefit based solely on service after
such date under the provisions of the Plan as determined with regard to such
limitation.
Certain Accrued Benefits for Members of the Manville Plan as of December 31,
1988, are minimum benefits under the Plan and are specified in Appendix B.
In no event shall a Member’s normal retirement Pension be less than the Member’s
Accrued Benefit determined as of December 31, 2006 under the provisions of the
Plan then in effect. With respect to a Member accruing Benefit Service under the
provisions of Section 4.04 as of December 31, 2006, such Member’s Accrued
Benefit as of December 31, 2006 shall be computed on the basis of Covered
Compensation frozen as of the date the Member became Disabled (determined under
the terms of the Plan and applicable law as in effect on that date).
In the event a Member retires on his Normal Retirement Date but defers payment
to a later date under the provisions of paragraph (b) above, the Member’s
Pension payable upon the later commencement date shall be of Equivalent
Actuarial Value to the Pension otherwise payable as of his Normal Retirement
Date.
4.02    Late Retirement
(a)
Eligibility. In the event a Member remains in service after his Normal
Retirement Date, no Pension shall be payable during such continuance in service,
subject to the provisions of Section 5.04(b). Upon retirement on a Late
Retirement Date, such Member shall be eligible to receive a monthly late
retirement Pension.

(b)
Commencement. The late retirement Pension shall commence effective as of the
Member’s Late Retirement Date unless the Member elects to postpone the
commencement of his Pension until the first day of any later month. However, in
no event shall a Member’s Pension commence later than his Required Beginning
Date. Pension checks are issued at the end of each month for which payment is
due.

(c)
Amount. Subject to the following provisions of this paragraph (c) and Section
5.01(b), the Member’s late retirement Pension shall be an immediate Pension
beginning as of the Member’s Late Retirement Date and shall be equal to (i) the
amount determined in accordance with Section 4.01(c) based on the Member’s
Benefit Service, Average Final Salary and Covered Compensation as of his Late
Retirement Date, or, if greater, (ii) an amount of Equivalent Actuarial Value to
the Pension to which the Member would have been entitled under Section 4.01(c)
if he had retired on his Normal Retirement Date, recomputed as of the first day
of each subsequent Plan Year (and as of his actual Late Retirement Date) as if
each such date were the Member’s Late Retirement Date. In the event a Member
retires on a Late Retirement Date but defers payment to a later date under the
provisions of paragraph (b) above, the Member’s Pension payable upon the later
commencement date shall be of Equivalent Actuarial Value to the Pension
otherwise payable as of his Late Retirement Date.

4.03    Early Retirement
(a)
Eligibility. A Member who terminates employment with the Employer and all
Affiliated Employers on or after his 55th birthday and before his Normal
Retirement Date and is credited with at least ten years of Vesting Service shall
be entitled to receive an early retirement Pension.

(b)
Commencement. The early retirement Pension shall be a deferred Pension
commencing as of the Member’s Normal Retirement Date. However, the Member may
elect to receive a reduced early retirement Pension effective as of the first
day of any earlier month following the Member’s termination of employment,
provided that an election of an early payment date shall be subject to the
notice and timing requirements set forth in Section 5.03. Alternatively, the
Member may elect to postpone commencement of his early retirement Pension to the
first day of any month following his Normal Retirement Date, but in no event
later than his Required Beginning Date. Pension checks are issued at the end of
each month for which payment is due.

(c)
Amount. Subject to the provisions of Section 5.01(b), the monthly amount of the
Member’s early retirement Pension payable as of his Normal Retirement Date shall
be equal to his Accrued Benefit determined as of the date of the Member’s
retirement. In the event the Member elects to defer commencement of his early
retirement Pension beyond his Normal Retirement Date, the Member’s Pension shall
be of Equivalent Actuarial Value to the Pension otherwise payable as of his
Normal Retirement Date. In the event a Member elects to commence payment prior
to his Normal Retirement Date, the Member’s Pension payable as of the earlier
commencement date shall be equal to his Accrued Benefit reduced by 5/12 of 1%
for each month by which the commencement date of the Member’s early retirement
Pension precedes his Normal Retirement Date; provided, however, if the Member
shall have 25 years of Vesting Service at his date of retirement, the Member’s
early retirement Pension shall be equal to the deferred Pension reduced by 5/12
of 1% for each month by which the commencement date of the Member’s early
retirement Pension precedes the first day of the calendar month coincident with
or immediately following the Member’s 62nd birthday. Notwithstanding the
foregoing, in no event shall the Member’s early retirement Pension commencing
prior to his Normal Retirement Date be less than the Pension to which the Member
would have been entitled under this Section based on his Accrued Benefit as of
December 31, 2006 and payable at the earlier commencement date under the terms
of the Plan as in effect on December 31, 2006.

4.04    Disability Benefit
(a)
Eligibility. Subject to the provisions of paragraph (e) below, a Member who
terminates from employment with the Employer and all Affiliated Employers as an
Employee on account of Disability shall be entitled to benefits as provided in
this Section. A Member must file an application requesting a determination of
Disability with the Retirement Committee prior to the Employee’s termination of
employment

(b)
Commencement and Duration. In the event the Member remains Disabled until his
Normal Retirement Date, he shall be entitled to a Pension payable in monthly
installments commencing as of his Normal Retirement Date or effective as of such
later date as of which the Member ceases to accrue Benefit Service under the
provisions of paragraph (c) below. If the Member’s Disability ceases prior to
the Member’s Normal Retirement Date, the Member’s entitlement to benefits under
this Plan shall be determined as provided under paragraph (c) below. A Member
may also elect to postpone commencement of his Pension in accordance with the
provisions of Section 4.01(b). However, payment shall commence no later than the
Member’s Required Beginning Date.

(c)
Amount. The amount of the Pension payable to a Member entitled to benefits under
this Section shall be determined by (i) considering Benefit Service as if the
Member’s Benefit Service continued uninterrupted to the earlier of the date the
Member’s Disability ceases or the Member’s Normal Retirement Date, provided,
however, if the Member becomes Disabled after attaining age 60, the Member shall
be entitled to accrue Benefit Service for a period of up to five years provided
he remains Disabled during that period, (ii) using the benefit formula as stated
in Section 4.01(c) in effect on the date the Member ceases to accrue Benefit
Service under clause (i), and (iii) using Covered Compensation frozen as of the
date the Member became Disabled (determined under the terms of the Plan and
applicable law as in effect on that date).

In the event a Member who becomes Disabled after age 60 ceases to be eligible
for payments under the Employer’s long-term disability plan on account of age,
the Retirement Committee shall determine the Member’s continued disability for
the period of time during which he may accrue Benefit Service under clause (i)
above, based on such medical evidence as the Retirement Committee shall require
in accordance with such uniform rules as it shall adopt and by applying the same
definition of disability as contained under the Employer’s long-term disability
plan. In the event such Member continues to accrue Benefit Service after his
Required Beginning Date, his Pension shall be recomputed as of the end of each
Plan Year following his Required Beginning Date (and as of the date he ceases
benefit accruals) to reflect additional accruals. The Member’s recomputed
Pension shall be reduced by the Equivalent Actuarial Value of the total payments
of his Pension paid prior to such recomputation to arrive at his Pension payable
following the recomputation (provided no reduction shall reduce a Member’s
Pension below the amount of Pension payable to the Member prior to the
recomputation).
If the Member’s Disability ceases before the Member’s Normal Retirement Date,
the Member shall cease to accrue any further benefits under this Section as of
the date he ceases to be Disabled and his Pension shall be determined under
Section 4.03 or 4.05, as applicable, but based on Covered Compensation frozen as
of the date the Member became Disabled (determined under the terms of the Plan
and applicable law as in effect on that date), and including the Benefit Service
the Member accrued during the period the Member was receiving benefits under the
Employer’s long-term disability plan or, if applicable, would be receiving
benefits but for a long-term disability plan age-based limitation on benefits
which is different than the age-based limitation described in the preceding
paragraph.
(d)
Election of Benefit Commencement In Lieu of Continued Accruals. Notwithstanding
the preceding provisions of this Section 4.04, if a Member who is accruing
Benefit Service under the provisions of this Section meets the requirements to
commence payment of a Pension under the provisions of Section 4.01, 4.02, 4.03,
or 4.05 (including Vesting Service credited under this Section) as of the day
before the Member’s Annuity Starting Date, the Member may elect to cease further
benefit accruals under the preceding provisions of this Section 4.04 and, in
lieu thereof, elect to commence payment of a Pension under the provisions of
Section 4.01, 4.02, 4.03, or 4.05. The amount of the Pension for a Member who
elects to commence payments under this paragraph shall be determined using
Covered Compensation frozen as of the date the Member became Disabled
(determined under the terms of the Plan and applicable law as in effect on that
date) and on the basis of the Member’s Average Final Salary and Benefit Service
as of the date the Member ceases to accrue further accruals under this Section.
The Member’s early retirement Pension or vested Pension shall be reduced to
reflect its commencement prior to the Member’s Normal Retirement Date in
accordance with the provisions of Section 4.03 or 4.05, as applicable. In the
event payment commences after the Member’s Normal Retirement Date, the Member’s
Pension shall be determined in accordance with the provisions of Section 4.02.

(e)
Restriction of Benefits for Non-Grandfathered Members. Notwithstanding the
preceding provisions of this Section 4.04, in no event shall a Non-Grandfathered
Member first become eligible for benefits under the provisions of this Section
4.04 after June 30, 2011. In addition, a Non-Grandfathered Member who is
accruing Benefit Service under the provisions of this Section 4.04 as of June
30, 2011 shall cease to accrue Benefit Service under the provisions of this
Section 4.04 as of June 30, 2011. A Non-Grandfathered Member’s benefit accrued
under the provisions of this Section 4.04 shall continue to be governed by the
provisions of this Section 4.04 on and after July 1, 2011, including the right
to commence payment in accordance with the provisions of paragraph (d) above and
Sections 4.01, 4.02, 4.03 and 4.05. For purposes of determining a
Non-Grandfathered Member’s right to an early retirement Pension and the early
retirement factor to be applied in the event a Member elects to commence payment
of his Pension prior to the Member’s Normal Retirement Date under the provisions
of Section 4.03, a Non-Grandfathered Member who is accruing benefits under the
provisions of this Section 4.04 as of June 30, 2011 shall continue to accrue
Vesting Service while the Member remains Disabled in accordance with the
provisions of this Section 4.04 up to the date the Member’s Pension commences.

4.05    Vested Pension
(a)
Eligibility. A Member shall be 100 percent vested in, and have a nonforfeitable
right to, his Accrued Benefit upon completion of five years of Vesting Service
or, solely with respect to an employee hired by the Employer prior to January 1,
2007, the attainment of age 55. If the Member’s employment with the Employer and
all Affiliated Employers is terminated for reasons other than retirement or
death after he is 100% vested, the Member shall be eligible for a vested Pension
after the Retirement Committee receives his written application for the Pension.

(b)
Commencement. The vested Pension shall be an unreduced deferred Pension
beginning as of the Member’s Normal Retirement Date. However, a Member may elect
to receive a reduced vested Pension effective as of the first day of any earlier
month coincident with or following the date he attains age 55, (or, if the
Member was a member of the Manville Plan prior to January 1, 1989, the date he
attains age 50) provided that an election of an early payment date shall be
subject to the notice and timing requirements set forth in Section 5.03.
Alternatively, a Member may elect to postpone commencement of his vested Pension
to the first day of any month following his Normal Retirement Date, but not
later than his Required Beginning Date. Pension checks are issued at the end of
each month for which payment is due.

(c)
Amount. Subject to Section 5.01(b), the amount of a Member’s vested Pension
payable as of his Normal Retirement Date shall be equal to his Accrued Benefit
determined as of the date of the Member’s termination of employment. If the
vested Pension commences after the Member’s Normal Retirement Date, the Pension
shall be of Equivalent Actuarial Value to the Pension otherwise payable at the
Member’s Normal Retirement Date. If payment of the vested Pension commences
before the Member’s Normal Retirement Date, the Member’s vested Pension shall be
the Accrued Benefit multiplied by the appropriate factor from the following
schedule:

 
Age Pension
Commences
Percent
Payable
  
50
26%
 
51
28
 
52
30
 
53
33
 
54
36
 
55
39
 
56
42
 
57
46
 
58
50
 
59
55
 
60
61
 
61
67
 
62
74
 
63
81
 
64
90

When the age at commencement is other than full years, the percentages in the
above schedule shall be interpolated to four decimal places to take into account
the number of full months.
4.06    Surviving Spouse’s Pension
(a)
Eligibility. The surviving Spouse of a married Member shall be eligible for a
surviving Spouse’s Pension if such married Member dies before his Annuity
Starting Date:

(i)
In active service after he has completed the requirements for a normal
retirement Pension under Section 4.01; a late retirement Pension under Section
4.02; or an early retirement Pension under Section 4.03; or

(ii)
After retiring with entitlement to a normal retirement Pension under Section
4.01; a late retirement Pension under Section 4.02; or an early retirement
Pension under Section 4.03; or

(iii)
Either in active service or after terminating service on or after January 1,
1976, but in either event with entitlement to a vested Pension under Section
4.05; or

(iv)
While accruing benefits under the provisions of Section 4.04 and after accruing
five years of Vesting Service.

(b)
Commencement. Payment of the surviving Spouse’s Pension to the Spouse shall
commence as of the Member’s Normal Retirement Date or as of the first day of the
month coincident with or next following his date of death, if later.
Notwithstanding the foregoing, the surviving Spouse may elect to commence
payment of the surviving Spouse’s Pension effective as of the first day of any
earlier month coincident with or following the earliest date the Member could
have elected to commence benefit payments or the first day of any month
coincident with or following his date of death, if later, or the surviving
Spouse may elect to defer payments up to the first day of any month following
the Member’s Normal Retirement Date, but not later than the end of the calendar
year in which the deceased Member would have attained age 70½. Pension checks
are issued at the end of each month for which payment is due.

(c)
Amount. The amount of the monthly surviving Spouse’s Pension payable to the
Member’s Spouse shall be equal to the Pension that would have been payable to
his Spouse if the Member had elected to have his Pension commence in the form of
a Qualified Joint and Survivor Annuity on his Normal Retirement Date or upon his
date of death, if later.

However, if within the 90-day period prior to his Annuity Starting Date a Member
has elected an optional form of payment which provides for monthly payments to
the Member’s Spouse for life in an amount equal to at least 50 percent but not
more than 100 percent of the monthly amount payable under the option for the
life of the Member and such option is of Equivalent Actuarial Value to the
Qualified Joint and Survivor Annuity, such optional form of payment shall be
used for computing the surviving Spouse’s Pension instead of the Qualified Joint
and Survivor Annuity. Further, a Member who dies after qualifying for an early,
normal or late retirement Pension shall be deemed to have elected a Qualified
Joint and 100% Survivor Annuity and the amount of the survivor annuity
calculated under this paragraph shall be calculated on that basis.
In any case in which the surviving Spouse’s Pension commences (in accordance
with paragraph (b) above) prior to the Member’s Normal Retirement Date, the
amount of the surviving Spouse’s Pension shall be adjusted to reflect a
reduction for early commencement equivalent to the reduction that would have
been applied in determining the amount of the Member’s Pension under the
provisions of Section 4.03 or 4.05, as applicable, had the Member begun to
receive his Pension as of such commencement date. If a Member dies after he has
reached his 55th birthday and completed at least 25 years of Vesting Service,
the Pension payable to his surviving Spouse shall be increased if the Spouse
postpones payment beyond the date the Member would have attained age 62. The
Spouse’s Pension otherwise payable at the date the Member would have attained
age 62 shall be increased by 0.25% per month for every month that the postponed
commencement date follows the first day of the month after the Member would have
attained his 62nd birthday up to the Member’s Normal Retirement Date.
In any case in which the surviving Spouse elects to defer commencement after the
Member’s Normal Retirement Date, the surviving Spouse’s Pension shall be of
Equivalent Actuarial Value to the benefit otherwise payable to the Spouse at the
later of the Member’s Normal Retirement Date (taking into account the adjustment
provided for in the preceding paragraph, if applicable) or the earliest date the
Spouse was eligible to commence payment.
If the Member’s death occurred while he was accruing benefits under Section
4.04, the surviving Spouse’s Pension (i) shall be based on the Member’s Accrued
Benefit at his date of death determined by using Covered Compensation as of the
date the Member became Disabled, and Average Final Salary and Benefit Service as
of his date of death including the period during which the Member was accruing
Benefit Service under Section 4.04; and, if applicable, (ii) shall be reduced
for early commencement based on the reduction that would apply if the Member’s
Pension had commenced on the commencement date elected by the Spouse.
(d)
Small Lump Sum Payment. Notwithstanding the preceding provisions of this
Section, a lump sum payment of Equivalent Actuarial Value shall be paid to the
Spouse in lieu of the monthly Pension if the present value of the Spouse’s
Pension payable as of the Member’s Normal Retirement Date or date of death, if
later, amounts to $5,000 or less. The lump sum payment shall be made as soon as
practicable following the Member’s date of death. In the event the present value
of a Spouse’s Pension exceeds $5,000 upon an initial determination as to its
present value, the present value of the Spouse’s Pension shall be redetermined
at such times as the Retirement Committee, in accordance with rules and
procedures it shall adopt, determines that there has been sufficient change in
the actuarial assumptions used to compute such present value that it is likely
that the present value of the Pension of more than a de minimis number of
Spouse’s will be less than $5,000 based on such actuarial assumptions, to
determine whether a lump sum payment shall be made in lieu of the monthly
Pension. The lump sum payment shall be made as soon as practicable following the
determination that the amount qualifies for distribution under this paragraph.
However, in no event shall a lump sum payment be made following the date Pension
payments have commenced to the Spouse as an annuity.

(e)
Mandatory Survivor Benefits on behalf of Members Who Die in Qualified Military
Service. In the event a Member dies on or after January 1, 2007, while in
qualified military service (as defined in Section 414(u) of the Code) and while
his reemployment rights are protected under law, the surviving Spouse’s Pension
shall be determined based on the assumption that the Member had returned to
active employment and then terminated employment on account of his or her death.
However, in determining the amount of the surviving Spouse’s Pension, the
Member’s Accrued Benefit shall be determined at the date the Member entered
military service and no Pensionable Earnings or Benefit Service shall be imputed
for the period of military service (except to the extent all or a portion of
such period of military service is treated as a Leave of Absence for which
Benefit Service is granted under the Plan).

4.07    Maximum Benefit Limitation
(a)
Maximum Pension. Notwithstanding any provisions of the Plan to the contrary, the
benefits accrued by and payable to or on behalf of a Member under the Plan shall
be subject to the maximum limitations set forth in Section 415 of the Code and
any regulations or rulings issued thereunder. The increased limitations of
Section 415(b) of the Code effective on and after January 1, 2002 shall apply
solely to employees participating in the Plan who have one Hour of Service on or
after January 1, 2002.

(b)
Adjustment of Benefit and Maximum Dollar Limitation. If the benefit payable
under the Plan would (but for this Section) exceed the limitations of Section
415 of the Code by reason of a benefit payable under another defined benefit
plan aggregated with this Plan under Section 415(f) of the Code, the benefit
under this Plan shall be reduced to the extent necessary to comply with the
provisions of Section 415 of the Code. As of January 1 of each calendar year
beginning on or after January 1, 2002, the maximum dollar limitation shall be
adjusted as indexed, pursuant to Section 415(d) of the Code. Such adjustment of
the maximum dollar limitation shall not apply to Members who terminated
employment prior to the effective date of the adjustment.

(c)
Limitation Year. For purposes of this Section, the limitation year shall be the
calendar year.

(d)
Definition of Compensation. The term “compensation” for purposes of applying the
applicable limitations under Section 415 of the Code with respect to any Member
shall mean Statutory Compensation.

4.08    Cessation of Benefit Accruals for Non-Grandfathered Members
Notwithstanding any provisions of the Plan to the contrary, in calculating the
benefit payable to or on behalf of a Non-Grandfathered Member under the Plan
after June 30, 2011, the following rules shall apply:
(a)
Benefit Service for benefit accrual purposes shall be frozen as of June 30,
2011;

(b)
Average Final Salary and Covered Compensation shall be frozen as of December 31,
2011; and

(c)
Vesting Service shall continue to be credited in accordance with the provisions
of the Plan for all purposes.

ARTICLE 5.     PAYMENT OF PENSIONS
5.01    Normal Form of Payment
(a)
Unmarried Member. If a Member is not married on his Annuity Starting Date, his
Pension shall be payable in the form of a single life annuity and shall be
payable in monthly installments on or about the last business day of each month
ending with the last monthly payment for the month in which his death occurs,
unless the Member has elected an optional benefit as provided in Section 5.02.

(b)
Married Member. If a Member is married on his Annuity Starting Date, the monthly
Pension shall be payable as a Qualified Joint and Survivor Annuity, unless the
Member has elected an optional benefit as provided in Section 5.02.
Notwithstanding the foregoing, in no event shall the Member’s benefit under the
form of payment in this paragraph (b) be less than the amount payable under such
form of payment on his Annuity Starting Date based on his Accrued Benefit as of
December 31, 2006 and based on the terms of the Plan in effect on December 31,
2006 (including the actuarial equivalent factors in effect as of that date).

(c)
Cash-Outs. Notwithstanding any provision of the Plan to the contrary, if the
Equivalent Actuarial Value of the Pension payable to a Member from the Plan
determined as of the Member’s Normal Retirement Date or actual termination of
employment, if later, is $5,000 or less, such Pension shall be paid in a lump
sum which is the Equivalent Actuarial Value of such Pension. The lump sum
payment shall be made as soon as administratively practicable following the
Member’s Severance Date, provided the Member’s Pension has not commenced in the
form of an annuity. In the event the present value of a Member’s Pension exceeds
$5,000 upon an initial determination as to its present value, the present value
of the Member’s Pension shall be redetermined at such times as the Retirement
Committee, in accordance with rules and procedures it shall adopt, determines
that there has been sufficient change in the actuarial assumptions used to
compute such present value that it is likely that the present value of the
Pension of more than a de minimis number of Members will be less than $5,000
based on such actuarial assumptions, to determine whether a lump sum payment
shall be made in lieu of the monthly Pension. The lump sum payment shall be made
as soon as practicable following the determination that the amount qualifies for
distribution under this paragraph. However, in no event shall a lump sum payment
be made following the date Pension payments have commenced to the Member as an
annuity. In the event a Member is not entitled to any Pension upon his Severance
Date, he shall be deemed cashed out as of the date he terminates employment and
shall forfeit any benefit under the Plan. However, if a Member described in the
preceding sentence is subsequently reemployed by the Employer or Affiliated
Employer, the provisions of Section 3.03 shall apply to him without regard to
such sentence.

5.02    Optional Forms of Payment
Subject to the provisions of Section 5.03, a Member may elect to convert the
Pension otherwise payable to him into an optional Pension of Equivalent
Actuarial Value, as provided in one of the options named below:
(a)    Option 1 – Single Life Annuity
A monthly Pension shall be paid during the life of the Member with no Pension
payable after his death.
(b)    Option 2 – 100% Joint and Survivor Annuity
A reduced monthly Pension shall be paid during the life of the Member and after
his death, 100% of such reduced monthly Pension shall be continued during the
life of and shall be paid to the Member’s Beneficiary.
(c)
Option 3 – 75% Joint and Survivor Annuity

A reduced monthly Pension shall be paid during the life of the Member and after
his death, a monthly payment equal to 75% of such reduced monthly Pension shall
be continued during the life of and shall be paid to the Member’s Beneficiary.
(d)    Option 4 – 50% Joint and Survivor Annuity
A reduced monthly Pension shall be paid during the life of the Member and after
his death, a monthly payment equal to 50% of such reduced monthly Pension shall
be continued during the life of and shall be paid to the Member’s Beneficiary.
(e)    Option 5 – 25% Joint and Survivor Annuity
A reduced monthly Pension shall be paid during the life of the Member and after
his death, a monthly payment equal to 25% of such reduced monthly Pension shall
be continued during the life of and shall be paid to the Member’s Beneficiary.
(f)
Option 6 – 10 Years Certain and Life Annuity

A monthly Pension shall be paid during the life of the Member and payments shall
be guaranteed to be made for a minimum period of ten years. In the event of the
death of the Member after the Annuity Starting Date, but before the Member’s
receipt of monthly Pension payments for ten years, the remainder of such
payments shall be made to the Member’s Beneficiary. In the event such
Beneficiary is not living at the date of the Member’s death, the residual value
of those remaining monthly payments payable under this paragraph (f) shall be
paid to the Member’s estate. If the designated Beneficiary should die after
receiving at least one payment, and if further payments are due after the death
of the designated Beneficiary, the further payments shall be made to any
person(s) designated by the Member as an alternate Beneficiary or, in the
absence of an alternate surviving Beneficiary, the residual value shall be paid
to the estate of the last surviving Beneficiary in one lump sum. The residual
value shall be determined on the basis of an interest rate of 120 percent of the
mid-term Applicable Federal Rate for the first month of the applicable Plan
Year, compounded annually.
(g)
Option 7 – Level Income Option.

Under the level income option, a Member who retires when eligible for an early
retirement Pension or terminates employment with eligibility for a vested
Pension and whose Annuity Starting Date precedes the Member’s 62nd birthday may
elect to receive a retirement Pension of Equivalent Actuarial Value beginning as
of the Member’s Annuity Starting Date and continuing to the first day of the
month in which the Member’s death occurs. Payments will be made monthly at one
rate until a Member becomes eligible for a primary Social Security benefit (age
62) (the “changeover date”), and at a lower rate thereafter.
The difference between the amount payable before and after the changeover date
will approximate the old age benefit estimated by the Retirement Committee to be
payable to the Member under the Social Security Act on the changeover date, as
if payment of such benefit were to begin on the changeover date. Unless the
Member provides the Retirement Committee with documentation of the Member’s
salary history, the old age benefit will be estimated in accordance with
uniform, nondiscriminatory rules based on the following assumptions: (A) the
Member continued to receive earnings between the date of his termination of
employment with the Employer and the Member’s changeover date in an amount equal
to the full calendar year pay immediately prior to his termination of
employment, and (B) the Member’s earnings before the full calendar year
immediately prior to his termination of employment will be projected backward by
applying a salary scale which equals the change in national average wages from
year to year as determined by the Social Security Administration.
Notwithstanding the foregoing, in no event shall the Member’s benefit under
Option 2, 3, 4, 5 or 6 above be less than the amount that would have been
payable under such form of payment on his Annuity Starting Date based on his
Accrued Benefit as of December 31, 2006 and based on the terms of the Plan in
effect on December 31, 2006 (including the actuarial equivalent factors in
effect as of that date).
If a Member dies after Pension payments have commenced, any payments continuing
to be made to a Beneficiary shall be distributed at least as rapidly as under
the method of distribution being used as of the Member’s date of death.
5.03    Election of Options
(a)
Spousal Consent. A married Member’s election of any option shall only be
effective if Spousal Consent to the election is received by the Retirement
Committee, unless:

(i)
the option provides for monthly payments to his Spouse for life after the
Member’s death, in an amount equal to at least 50%, but not more than 100%, of
the monthly amount payable under the option to the Member, and

(ii)
the option is of Equivalent Actuarial Value to the Qualified Joint and Survivor
Annuity.

(b)
Notice. The Retirement Committee shall furnish to each Member a written notice
explaining in nontechnical language the terms and conditions of the Pension
payable to the Member in the optional forms described in Section 5.02. Such
explanation shall include a general description of the eligibility conditions
for, and the material features and relative values of, the optional forms of
Pensions under the Plan, any rights the Member may have to defer commencement of
his Pension, the consequences of the Member’s failure to defer, the requirement
for Spousal Consent as provided in paragraph (a) above, and the right of the
Member to make, and to revoke, elections under this Section. Generally, the
notice shall be provided not less than 30 days and no more than 90 days before
the Member’s Annuity Starting Date, provided, however, the notice may be
furnished after the Annuity Starting Date if the written notice as described
above was not provided on a timely basis (i) due to an administrative error
determined by the Retirement Committee on a basis uniformly applicable to all
Members similarly situated, or (ii) due to an involuntary termination of
employment.

(c)
Form and Timing of Elections. An election of an optional form shall be made on a
form provided by the Retirement Committee. The timing of such election shall be
subject to the following:

(i)
General Rule. Except as otherwise provided in this paragraph (c), a Member’s
election of an optional form may be made at any time during the period beginning
on the date the Member receives the notice described in paragraph (b) and ending
on the Member’s Annuity Starting Date. Notwithstanding the foregoing, an
election received after the Annuity Starting Date shall be deemed to have been
made within the election period if:

(A)
the notice described in paragraph (b) is provided to the Member at least 30 days
before the Annuity Starting Date;

(B)
distributions commence not later than 90 days after the date such notice is
provided to the Member; and

(C)
the Member’s election is made before the date distributions commence.

A distribution shall not be deemed to violate the requirement of subparagraph
(B) merely because, due solely to administrative delay, it commences more than
90 days after the date notice is provided to the Member.
A Member’s Annuity Starting Date may not occur sooner than 30 days after receipt
of the notice, except as permitted under subparagraph (ii).
(ii)
Waiver of 30-Day Period. A Member may, after having received the notice
described in paragraph (b) above, affirmatively elect to have his Pension
commence sooner than 30 days following his receipt of the notice, provided all
of the following requirements are met:

(A)
the Retirement Committee clearly informs the Member that he has a period of at
least 30 days after receiving the notice to decide when to have his benefits
begin, and, if applicable, to choose a particular optional form of payment;

(B)
after receiving the notice, the Member affirmatively elects a date for his
Pension to begin and, if applicable, an optional form of payment;

(C)
the Member is permitted to revoke his election until the later of his Annuity
Starting Date or at any time prior to the commencement of benefit payments;

(D)
payment does not commence less than seven days following the day after the
notice is received by the Member, nor more than 90 days following the day the
notice is received by the Member (except that the 90-day period may be extended
due to administrative delay); and

(E)
the Member’s Annuity Starting Date is after the date the notice is provided,
except as provided in subparagraph (iii).

(iii)
Retroactive Annuity Starting Date. If a Member is eligible (in accordance with
the provisions of the last sentence of paragraph (b) above) to elect, and does
elect, an Annuity Starting Date that precedes the date he received the notice (a
“retroactive Annuity Starting Date”), such election shall be subject to the
following requirements:

(A)
With respect to an election made by a Member who is involuntarily terminated by
the Employer, the retroactive Annuity Starting Date is within the 120-day period
following the Member’s termination of employment with the Employer and all
Affiliated Employers.

(B)
The Member’s benefit, including any interest adjustment, must satisfy the
provisions of Section 415 of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date, except that if the form of payment is
not subject to the provisions of Section 417(e)(3) of the Code and payments
commence within 12 months of the Member’s retroactive Annuity Starting Date, the
provisions of Section 415 of the Code need only be satisfied as of the
retroactive Annuity Starting Date.

(C)
If payment is made in the form of an annuity that is not subject to the
provisions of Section 417(e)(3) of the Code, a payment equal in amount to the
sum of the monthly payments that the Member would have received during the
period commencing on his retroactive Annuity Starting Date and ending with the
month preceding his actual commencement date, plus interest at the rate of 120
percent of the mid-term Applicable Federal Rate for the first month of the
applicable Plan Year, compounded annually, shall be paid to the Member on his
actual commencement date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the Spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the Spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member’s Spouse on his retroactive Annuity Starting Date is not his Spouse
on his actual commencement date and is not treated as his Spouse under a
qualified domestic relations order.

(E)
If the Member elects payment in a form of payment that is subject to the
provisions of Section 417(e)(3) of the Code:

(I)
the monthly amount shall not be less than the amount that would have been paid
in the same form on the retroactive Annuity Starting Date if the benefit amount
had been calculated using the IRS Interest Rate and the IRS Mortality Table in
effect on the actual commencement date; and

(II)
interest shall be credited in the same manner as described under subparagraph
(C) above.

(F)
The provisions of subparagraphs (i) and (ii) above shall apply by substituting
the actual commencement date for the Annuity Starting Date.

(G)
Payment does not commence less than seven days following the day after the
notice is received by the Member, nor more than 90 days following the day the
notice is received by the Member (except that the 90-day period may be extended
due to administrative delay).

(d)
Revocation of Election. An election of an option may be revoked on a form
provided by the Retirement Committee, and subsequent elections and revocations
may be made at any time during the election period described above. An election
of an optional benefit shall be effective on the Member’s Annuity Starting Date
and may not be modified after his Annuity Starting Date unless otherwise
provided in paragraph (c) above. A revocation of any election shall be effective
when the completed form is timely filed with the Retirement Committee. If a
Member who has elected an optional benefit dies before his Annuity Starting Date
(or before the date the election of the option becomes effective under paragraph
(c) above, if later), the election shall be revoked. If the Beneficiary
designated under an option dies before the Member’s Annuity Starting Date (or
before the date the election of the option becomes effective under paragraph (c)
above, if later), the election shall be revoked.

5.04    Commencement and Duration of Payments
(a)
Except as otherwise provided in Article 4 or this Article 5, payment of a
Member’s Pension shall begin as soon as administratively practicable following
the later of (i) the Member’s 65th birthday, or (ii) the date he terminates
service with the Employer and all Affiliated Employers (but not more than 60
days after the close of the Plan Year in which the later of (i) or (ii) occurs).

(b)
Notwithstanding the preceding paragraph or any provision of the Plan to the
contrary, a Member’s Pension shall commence no later than his Required Beginning
Date.

(c)
The first monthly payment of a Pension to a Member shall be made on or about the
last business day of the month in which the Member’s Annuity Starting Date
occurs. Subsequent monthly payments shall be made on or about the last business
day of each subsequent month during the Member’s lifetime. The last monthly
payment to the Member shall be made on or about the last business day of the
month in which the Member dies (unless an earlier termination date is provided
under the optional form of payment elected by the Member).

In the event payments are due to a surviving Spouse or other Beneficiary
following the Member’s death under the form of payment then in effect, the first
payment due the surviving Spouse or other Beneficiary shall be made on or about
the last business day of the month following the calendar month in which the
Member died. Subsequent monthly payments shall be made on or about the last
business day of each month during the Spouse’s or Beneficiary’s lifetime (or
during the remaining period certain, if applicable). The last monthly payment
shall be made on or about the last business day of the month in which the Spouse
or Beneficiary dies (or, if earlier, upon the expiration of the period certain,
if applicable).
5.05    Distribution Limitation
Notwithstanding any other provision of this Article 5, all distributions from
the Plan shall conform to the regulations issued under Section 401(a)(9) of the
Code, including the incidental death benefit provisions of Section 401(a)(9)(G)
of the Code. Further, such regulations shall override any Plan provision that is
inconsistent with Section 401(a)(9) of the Code. With respect to distributions
made under the Plan on or after January 1, 2003, the Plan shall apply the
minimum distribution requirements of Section 401(a)(9) of the Code in accordance
with the final regulations issued on April 17, 2002.
With respect to Pensions commencing on or after January 1, 2006, the following
rules shall apply:
(a)
Any additional benefits accruing to a Member in a calendar year after the first
distribution calendar year will be distributed beginning as of the first payment
interval ending in the calendar year immediately following the calendar year in
which such amounts accrue.

(b)
If a Member’s Pension is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and a non-Spouse Beneficiary, annuity
payments to be made on or after the Member’s Required Beginning Date to the
Beneficiary after the Member’s death must not at any time exceed the applicable
percentage of the annuity payment for such period that would have been payable
to the Member using the table set forth in Q&A-2 of Section 1.401(a)(9)-6 of the
U. S. Treasury Department regulations. If the Annuity Starting Date occurs in a
calendar year which precedes the calendar year in which the Member reaches age
70, in determining the applicable percentage, the Member/Beneficiary’s age
difference is reduced by the number of years that the Member is younger than age
70 on the Member’s birthday in the calendar year that contains the Annuity
Starting Date.

(c)
If the Member’s Pension is being distributed in the form of a period certain and
life annuity option, the period certain may not exceed the applicable
distribution period for the Member under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the U. S. Treasury Department regulations for the
calendar year that contains the Annuity Starting Date. If the Annuity Starting
Date precedes the year in which the Member reaches age 70, the applicable
distribution period for the Member is the distribution period for age 70 under
the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the U. S.
Treasury Department regulations plus the excess of 70 over the age of the Member
as of the Member’s birthday in the year that contains the Annuity Starting Date.

(d)
For purposes of this Section, the following definitions shall apply:

(i)
“Beneficiary” means an individual other than the Member’s Spouse who is
designated to receive survivor benefits under a joint and survivor annuity or a
period certain annuity as an optional form of payment. Such Beneficiary shall
constitute the designated beneficiary as such term is used under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the U. S. Treasury
Department regulations.

(ii)
“Distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before a Member’s death,
the first distribution calendar year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date.

(iii)
“Life expectancy” is life expectancy as computed using the Single Life Table in
Section 1.401(a)(9)-9 of the U.S. Treasury Department regulations.

5.06    Direct Rollover of Certain Distributions
(a)
Elective Rollovers. Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a distributee’s election under this Article, a
distributee may elect, at the time and in the manner prescribed by the
Retirement Committee, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.

(b)
Mandatory Rollovers. Notwithstanding any provision of the Plan to the contrary,
effective March 28, 2005 if the present value of the Member’s Accrued Benefit
amounts to at least $1,000 but not more than $5,000, and if the Member fails to
make an affirmative election to either receive the lump sum payment in cash or
have it directly rolled over to an eligible retirement plan pursuant to the
provisions of paragraph (a) within such election period as shall be prescribed
by the Retirement Committee, the Retirement Committee shall direct the Trustee
to transfer such lump sum payment to an individual retirement plan (within the
meaning of Section 7701(a)(37) of the Code) (“IRA”) selected by the Retirement
Committee. The IRA shall be maintained for the exclusive benefit of the Member
on whose behalf such transfer is made. The transfer shall occur as soon as
practicable following the end of the election period. The funds in the IRA shall
be invested in an investment product designed to preserve principal and provide
a reasonable rate of return, whether or not such return is guaranteed,
consistent with liquidity, as determined from time to time by the Retirement
Committee. In implementing the provisions of this paragraph (b), the Retirement
Committee shall:

(i)
enter into a written agreement with each IRA provider setting forth the terms
and conditions applicable to the establishment and maintenance of the IRAs in
conformity with applicable law;

(ii)
furnish Member with notice of the Plan’s automatic rollover provisions,
including, but not limited to, a description of the nature of the investment
product in which the assets of the IRA will be invested and how the fees and
expenses attendant to the IRA will be allocated, and a statement that a Member
may roll over the assets of the IRA to another eligible retirement plan. Such
notice shall be provided to Members in such time and form as shall be prescribed
by the Retirement Committee in accordance with applicable law; and

(iii)
fulfill such other requirements of the safe harbor contained in Department of
Labor Regulation Section 2550.404a-2 and, if applicable, the conditions of
Department of Labor Prohibited Transaction Class Exemption 2004-16.

(c)
Definitions. The following definitions apply to the terms used in this Section:

(i)
“Eligible rollover distribution” means any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include:

(A)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more;

(B)
any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and

(C)
any after-tax amount unless such amount is rolled over or transferred (i.e.,
directly rolled) to an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, or, effective on or after January 1, 2008 a Roth individual retirement
account described in Section 408A(b) of the Code; or transferred (i.e., directly
rolled over) to:

(1)
a qualified defined contribution plan described in Section 401(a) of the Code;

(2)
effective on and after January 1, 2007, any qualified plan described in Section
401(a) of the Code; or

(3)
effective on and after January 1, 2007, an annuity plan described in Section
403(b) of the Code;

provided that a plan described in subparagraph (1), (2) or (3) agrees to
separately account for such after-tax amount and earnings thereon.
(ii)
“Eligible retirement plan” means any of the following types of plans that accept
the distributee’s eligible rollover distribution:

(A)    a qualified plan described in Section 401(a) of the Code;
(B)    an annuity plan described in Section 403(a) of the Code;
(C)
an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) of the Code, respectively;

(D)
effective January 1, 2002, an annuity contract described in Section 403(b) of
the Code;

(E)
effective January 1, 2002, an eligible plan under Section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan; and

(F)
effective January 1, 2008, a Roth IRA described in Section 408A of the Code.

(iii)
“Distributee” means an employee or former employee. In addition, solely for
purposes of paragraph (a) above, the employee’s or former employee’s surviving
Spouse and the employee’s or former employee’s Spouse or former Spouse who is
the alternate payee under a qualified domestic relations order as defined in
Section 414(p) of the Code are distributees with regard to the interest of the
Spouse or former Spouse.

(iv)
“Direct rollover” means a payment by the Plan to the eligible retirement plan
specified by the distributee.

(d)
Non-Spouse Beneficiary Rollovers. Notwithstanding any provision of this Section
to the contrary, effective as of January 1, 2010, a non-Spouse Beneficiary of a
deceased Member may elect, at the time and in the manner prescribed by the
Retirement Committee, to directly roll over any portion of a distribution that
would constitute an eligible rollover distribution if it were made to a Member,
surviving Spouse, or alternate payee, provided such direct rollover is made to
an individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, or a Roth
IRA described in Section 408A of the Code (collectively, “IRA”) that is
established on behalf of the non-Spouse Beneficiary and that will be treated as
an inherited IRA pursuant to the provisions of Sections 402(c)(11) and
408(d)(3)(C)(ii) of the Code. Distributions under this paragraph (d) that would
have been eligible rollover distributions if made to a Member, surviving spouse
or alternate payee will be treated as eligible rollover distributions for all
purposes under the Code, regardless of whether the non-spouse Beneficiary elects
to directly roll over such distribution.

5.07    Special Commencement Right During 2014
Notwithstanding anything in Article 4 or this Article 5 to the contrary, certain
Members may elect to commence their Pension with an Annuity Starting Date on the
Special Annuity Starting Date (as defined below), in accordance with this
Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Participant. An “Eligible Participant” is a vested Member who meets all
of the following requirements:

(A)
The Member had a termination of employment with the Employer and all Affiliated
Employers with a vested Pension prior to April 1, 2014 and has not been
reemployed by the Employer or an Affiliated Employer on or before the Special
Annuity Starting Date;

(B)
The Member is not receiving benefits under a long-term disability plan of the
Employer or an Affiliated Employer;

(C)
The Member has not attained his or her Normal Retirement Date on or before the
Special Annuity Starting Date;

(D)
The Member has not commenced his or her benefit as of an Annuity Starting Date
prior to the Special Annuity Starting Date;

(E)
No portion of the Member’s Accrued Benefit is subject to a qualified domestic
relations order or other lien that is in effect or pending as of the Special
Annuity Starting Date;

(F)
As of the Special Annuity Starting Date, the Member had not deceased; and

(G)
The Equivalent Actuarial Value of the Member’s Accrued Benefit determined as of
November 1, 2014 is no greater than $50,000.

(ii)
Special Annuity Starting Date. The “Special Annuity Starting Date” means
November 1, 2014.

(iii)
Window Election Period. The “Window Election Period” means the period beginning
on August 18, 2014 and ending on October 3, 2014.

(b)
Payment Options for Eligible Participants. The following provisions apply to
Eligible Participants who commence their Plan benefits under this Section:

(i)
Retirement-Eligible Participant. An Eligible Participant who, as of the Special
Annuity Starting Date, is eligible to commence an early retirement Pension under
Section 4.03 or a vested Pension under Section 4.05 as of the Special Annuity
Starting Date, may elect to receive his or her Pension benefit in the form of a
lump-sum payment pursuant to this Section or in any form of benefit otherwise
available to the Eligible Participant under Section 5.02.

(ii)
Non-Retirement-Eligible Participant. An Eligible Participant who, as of the
Special Annuity Starting Date, is otherwise not eligible to commence his benefit
as of the Special Annuity Starting Date, may elect to receive his or her Pension
benefit in the form of a:

(A)
lump-sum payment pursuant to this Section,

(B)
single life annuity under Section 5.02(a),

(C)
if the Eligible Participant is married on the Special Annuity Starting Date, a
Qualified Joint and Survivor Annuity, or

(D)
if the Eligible Participant is married on the Special Annuity Starting Date, a
75% joint and survivor annuity under Section 5.02(c) with the Eligible
Participant’s Spouse as his Beneficiary.

(iii)
Spousal Consent Requirements. An Eligible Participant’s election to waive the
normal form of benefit under Section 5.01(b) is subject to Spousal Consent.

(c)
Calculation of Benefits.

(i)
Retirement-Eligible Participant. With respect to an Eligible Participant
described in subsection (b)(i) above, the benefit payable under this Section
shall be calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Participant. With respect to an Eligible Participant
described in subsection (b)(ii) above, the benefit payable under this Section
shall be of Equivalent Actuarial Value to the Eligible Participant’s Accrued
Benefit using the actuarial assumptions for calculating lump sums.

(d)
Election Procedures. An Eligible Participant’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Participant’s election to receive payment
under this Section must be postmarked no later than the last day of the Window
Election Period, unless a later date is required by law due to a delay in the
delivery of the election notice to the Eligible Participant. An Eligible
Participant who does not notify the Retirement Committee of a change in his or
her address by the date established by the Retirement Committee in order for the
Eligible Participant to commence a benefit with an Annuity Starting Date on the
Special Annuity Starting Date, shall not be eligible to commence his or her
benefit under this Section. An Eligible Participant who does not submit a
completed election form (including any applicable Spousal Consent) in accordance
with this subsection (d) may commence benefits only at the time and in the form
determined under the Plan without regard to this Section.

ARTICLE 6.     CONTRIBUTIONS
6.01    Employer Contributions
It is the intention of the Employer to continue the Plan, make the contributions
that are necessary to maintain the Plan on a sound actuarial basis, and meet the
minimum funding standards prescribed by law. However, subject to the provisions
of Article 10, the Employer may discontinue its contributions for any reason at
any time. Any forfeitures shall be used to reduce the Employer’s contributions
otherwise payable.
6.02    Return of Contributions
(a)
Employer contributions to the Plan are conditioned upon their deductibility
under Section 404 of the Code. If all or part of the Employer’s deductions for
contributions to the Plan are disallowed by the Internal Revenue Service, the
portion of the contributions to which that disallowance applies shall be
returned to the Employer without interest, but reduced by any investment loss
attributable to those contributions. The return shall be made within one year
after the date of the disallowance of deduction.

(b)
The Employer may recover without interest the amount of its contributions to the
Plan made on account of a mistake-of-fact, reduced by any investment loss
attributable to those contributions, provided recovery is made within one year
after the date of those contributions.

6.03    Member Contributions
No Member shall contribute to the Plan.
ARTICLE 7.     ADMINISTRATION OF PLAN
7.01    Adoption of Charter
The Board of Directors may adopt a Charter which sets forth procedures regarding
the governance and maintenance of the Retirement Committee and, to the extent
not inconsistent with the Plan, the rights, duties, and responsibilities of the
Retirement Committee with respect to the Plan.
7.02    Administration of Retirement Committee
The Retirement Committee will have all rights, duties and responsibilities as
provided in the Charter and the Plan, and will be governed and maintained in
accordance with the Charter.
7.03    Authority of Retirement Committee
Subject to the limitations of the Plan, the Retirement Committee shall establish
rules for the administration of the Plan and the transaction of its business.
All actions of the Retirement Committee shall be in accordance with the Charter.
The Retirement Committee, in addition to such duties and powers as provided in
the Charter, shall maintain accounts reflecting the financial transactions of
the Plan, and shall recommend, implement and monitor investment policy
guidelines and objectives as approved by the Board of Directors. The Retirement
Committee shall submit a report periodically to the Board of Directors giving
the status of the Fund regarding the satisfaction of the investment objectives.
The Retirement Committee shall have discretionary authority to determine
eligibility for benefits and to construe the terms of the Plan, which shall
include, but not be limited to, determination of:
(a)
an individual’s eligibility for Plan participation,

(b)
the right to and amount of any benefit payable under the Plan, and

(c)
the date on which any individual ceases to be a Member. The Retirement Committee
shall have discretionary authority to decide disputed claims in accordance with
its interpretation of the terms of the Plan.

The determination of the Retirement Committee as to any disputed question or
claim shall be conclusive and final.
7.04    Prudent Conduct
The members of the Retirement Committee shall use that degree of care, skill,
prudence and diligence that a prudent person acting in a like capacity and
familiar with such matters would use in the conduct of a similar situation.
7.05    Actuary
The Retirement Committee shall maintain such data as may be necessary for
actuarial valuations of the liabilities of the Plan. At the request of the Board
of Directors, the Retirement Committee shall submit a report each year to the
Board of Directors, giving a brief account of the operation of the Plan during
the past year, and a copy of that report shall be filed in the office of the
Plan, where it shall be open to inspection by any Member of the Plan. As an aid
to the Retirement Committee in fixing the rate of contributions payable to the
Plan, the actuary designated by the Retirement Committee shall prepare annual
actuarial valuations of the contingent assets and liabilities of the Plan, and
shall submit to the Retirement Committee the recommended Employer contribution.
7.06    Service in More Than One Fiduciary Capacity
Any individual, entity or group of persons may serve in more than one fiduciary
capacity with respect to the Plan and/or the Funds of the Plan.
7.07    Limitation of Liability
The Employer, the Board of Directors, the members of the Retirement Committee,
and any officer, employee or agent of the Employer shall not incur any liability
individually or on behalf of any other individuals, or on behalf of the Employer
for any act, or failure to act, made in good faith in relation to the Plan or
the Funds of the Plan. However, this limitation shall not act to relieve any
such individual or the Employer from a responsibility or liability for any
fiduciary responsibility, obligation or duty under Part 4, Title I of ERISA.
7.08    Indemnification
The Employer, the members of the Retirement Committee, the Board of Directors,
and the officers, employees and agents of the Employer shall be indemnified
against any and all liabilities arising by reason of any act, or failure to act,
in relation to the Plan or the Funds of the Plan, including, without limitation,
expenses reasonably incurred in the defense of any claim relating to the Plan or
the Funds of the Plan, and any and all amounts paid in any compromise or
settlement relating to the Plan or the Funds of the Plan, except for actions or
failures to act made in bad faith. The foregoing indemnification shall be made
from the Funds of the Plan to the extent of those Funds and to the extent
permitted under applicable law; otherwise, from the assets of the Employer.
7.09    Expenses of Administration
All expenses that arise in connection with the administration of the Plan,
including but not limited to the compensation of the Trustee, administrative
expenses and proper charges and disbursements of the Trustee and compensation
and other expenses and charges of any actuary, counsel, accountant, specialist,
or other person who has been retained by the Employer or the Retirement
Committee in connection with the administration thereof, shall be paid from the
Funds of the Plan held by the Trustee under the trust agreement or insurance or
annuity contract adopted for use in implementing the Plan to the extent not paid
by the Employer.
ARTICLE 8.     MANAGEMENT OF FUNDS
8.01    Trustee
All the Funds of the Plan shall be held by a Trustee, or Trustees, appointed
from time to time by the Retirement Committee under a Trust Agreement adopted,
or as amended, by the Retirement Committee for use in providing the benefits of
the Plan and paying its expenses not paid directly by the Employer. The Employer
shall have no liability for the payment of benefits under the Plan or for the
administration of the Funds paid over to the Trustee or Trustees.
8.02    Exclusive Benefit Rule
Except as otherwise provided in the Plan, no part of the corpus or income of the
Funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members and other persons entitled to benefits under the
Plan, before the satisfaction of all liabilities with respect to them. No person
shall have any interest in, or right to, any part of the earnings of the Funds
of the Plan, or any interest in, or right to, any part of the assets held under
the Plan, except as and to the extent expressly provided in the Plan.
8.03    Appointment of Investment Manager
Except as provided in this Section, the Trustee shall have the power and
authority to manage and invest the assets of the Plan. The Retirement Committee
may, at its discretion, appoint one or more investment managers (within the
meaning of Section 3(38) of ERISA) to manage (including the power to acquire and
dispose of) all or part of the assets of the Plan, as the Retirement Committee
shall designate. In that event, authority over and responsibility for the
management of the assets so designated shall be the sole responsibility of that
investment manager.


ARTICLE 9.     GENERAL PROVISIONS
9.01    Nonalienation and Qualified Domestic Relations Orders
(a)
Except as required by any applicable law or paragraph (b) or (c) below, no
benefit under the Plan shall in any manner be anticipated, assigned or
alienated, and any attempt to do so shall be void. However, payment shall be
made in accordance with the provisions of any judgment, decree, or order which
meets the following conditions:

(i)
Creates for, or assigns to, an alternate payee the right to receive all or a
portion of the Member’s benefits under the Plan for the purpose of providing
child support, alimony payments or marital property rights to that alternate
payee;

(ii)
Is made pursuant to a state domestic relations law;

(iii)
Does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan; and

(iv)
Otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
“qualified domestic relations order (QDRO),” as determined by the Retirement
Committee.

In determining the benefit payable to the alternate payee, the portion of the
Member’s benefit payable to the alternate payee at the date that benefits are
scheduled to commence under the QDRO shall be actuarially adjusted to reflect
the difference in ages between the Member and the alternate payee. The actuarial
adjustment for this purpose, as well as for the purpose of determining the
Equivalent Actuarial Value of a benefit commencing before Normal Retirement
Date, if applicable, shall be based on an interest rate and mortality table
specified for converting a life annuity to an optional form of annuity (other
than a level income option) under the terms of the Plan in effect on the
alternate payee’s Annuity Starting Date. Notwithstanding anything herein to the
contrary, if the present value of any series of payments meeting the criteria
set forth in clauses (i) through (iv) above amounts to $5,000 or less, a lump
sum payment of Equivalent Actuarial Value shall be made in lieu of the series of
payments. Such Equivalent Actuarial Value shall be determined on the basis of
the IRS Interest Rate and the IRS Mortality Table.
For purposes of the Plan, an “alternate payee” means a spouse, former spouse,
child or dependent of a Member who is entitled, pursuant to a qualified domestic
relations order and the provisions of this paragraph (a), to receive a payment
of all or a portion of a Member’s Accrued Benefit under the Plan.
(b)
A Member’s benefits under the Plan shall be offset by the amount the Member is
required to pay to the Plan under the circumstances set forth in Section
401(a)(13)(C) of the Code.

(c)
A Member’s Pension under the Plan shall be distributed as required because of
the enforcement of a federal tax levy made pursuant to Section 6331 of the Code
or the collection by the United States on a judgment resulting from an unpaid
tax assessment.

9.02    Conditions of Employment Not Affected by Plan
The establishment of the Plan shall not confer upon any Employee or other person
any legal rights to a continuation of employment, nor shall it interfere with
the rights of the Employer to discharge any Employee or to treat him without
regard to the effect which that treatment might have upon him as a Member or
potential Member of the Plan.
9.03    Facility of Payment
If the Retirement Committee shall find that a Member or other person entitled to
a benefit is unable to care for his affairs because of illness or accident, or
because he is a minor, the Retirement Committee may direct that any benefit due
him (unless claim shall have been made for the benefit by a duly appointed legal
representative) be paid to his Spouse, child, parent or other blood relative, or
to a person with whom he resides. Any payment so made shall be a complete
discharge of the liabilities of the Plan for that benefit.
9.04    Information
Each Member or other person entitled to a benefit, before any benefit shall be
payable to him or on his account under the Plan, shall file with the Employer
the information that it shall require to establish his rights and benefits under
the Plan.
9.05    Top-Heavy Provisions
(a)
Definitions. The following definitions apply to the terms used in this Section:

(i)
“Applicable Determination Date” means the last day of the preceding Plan Year;

(ii)
“Applicable Valuation Date” means the date within the preceding Plan Year as of
which annual Plan costs are or would be computed for minimum funding purposes;

(iii)
“Average Statutory Compensation” means the average annual Statutory Compensation
of a Member for the five consecutive years of his Vesting Service after December
31, 1983 during which he received the greatest aggregate remuneration from the
Employer or an Affiliated Employer, excluding any Statutory Compensation for
service after the last Plan Year with respect to which the Plan is top-heavy;

(iv)
“Key Employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the applicable
determination date was an officer of the Employer or an Affiliated Employer
having Statutory Compensation greater than $130,000 (as adjusted under Section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002), a
5-percent owner (as defined in Section 416(i)(1)(B)(i) of the Code) of the
Employer or an Affiliated Employer, or a 1-percent owner (as defined in Section
416(i)(1)(B)(ii) of the Code) of the Employer or an Affiliated Employer having
Statutory Compensation greater than $150,000 (the determination of who is a key
employee shall be made in accordance with Section 416(i) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder);

(v)
“Non-Key Employee” means any employee who is not a Key Employee;

(vi)
“Permissive Aggregation Group” means each plan in the Required Aggregation Group
and any other qualified plan(s) of the Employer or an Affiliated Employer in
which all members are non-key employees, if the resulting aggregation group
continues to meet the requirements of Sections 401(a)(4) and 410 of the Code;

(vii)
“Required Aggregation Group” means each other qualified plan of the Employer or
an Affiliated Employer (including plans that terminated within the five-year
period ending on the determination date) in which there are members who are key
employees or which enables the Plan to meet the requirements of Section
401(a)(4) or 410 of the Code; and

(viii)
“Top-Heavy Ratio” means the ratio of (A) the present value of the cumulative
Accrued Benefits under the Plan for key employees to (B) the present value of
the cumulative Accrued Benefits under the Plan for all key employees and non-key
employees; provided, however, that if an individual has not performed services
for the Employer or any Affiliated Employer at any time during the one-year
period ending on the applicable determination date, any accrued benefit for such
individual (and the account of such individual) shall not be taken into account;
and provided further, that the present values of Accrued Benefits under the Plan
for an employee as of the applicable determination date shall be increased by
the distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Section 416(g)(2) of the Code during the one-year
period (five-year period in the case of a distribution made for a reason other
than severance from employment, death, or disability) ending on the applicable
determination date and any distributions made with respect to the employee under
a terminated plan which, had it not been terminated, would have been in the
required aggregation group.

(b)
Determination of Top Heavy Status

(i)
The Plan shall be “top-heavy” if, as of the Applicable Determination Date, the
Top-Heavy Ratio exceeds 60 percent. The Top-Heavy Ratio shall be determined as
of the Applicable Valuation Date in accordance with Sections 416(g)(3) and
(4)(B) of the Code on the basis of the interest rate and mortality table used in
the actuarial valuation for the Plan for the applicable Plan Year.

(ii)
For purposes of determining whether the Plan is top-heavy, the present value of
accrued benefits under the Plan will be combined with the present value of
accrued benefits or account balances under each other plan in the Required
Aggregation Group. In the Employer’s discretion, accrued benefits or account
balances under each plan in the Required Aggregation Group may be combined with
the present value of accrued benefits or account balances under any other
qualified plan(s) in the Permissive Aggregation Group.

(iii)
The accrued benefit of a Non-Key Employee under the Plan or any other defined
benefit plan in the aggregation group shall be:

(A)
determined under the method, if any, that uniformly applies for accrual purposes
under all plans maintained by the Employer or an Affiliated Employer, or

(B)
if there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule described in
Section 411(b)(1)(C) of the Code.

(c)
Consequences of Being Top Heavy. The following provisions shall be applicable to
Members for any calendar year with respect to which the Plan is top-heavy:

(i)
In lieu of the vesting requirements specified in Section 4.05, a Member shall be
vested in, and have a nonforfeitable right to, a percentage of his Accrued
Benefit determined in accordance with the provisions of Section 1.01 and
subparagraph (ii) below, as set forth in the following vesting schedule:

Years of Vesting Service
Percentage Vested
Less than 2 years
2 years
3 years
4 years
5 or more years
0%
20%
40%
60%
100%

(ii)
The Accrued Benefit of a Member who is a Non-Key Employee shall not be less than
two percent of his Average Statutory Compensation multiplied by the number of
years of his Vesting Service, during the calendar years for which the Plan is
top-heavy, but not in excess of 10. For purposes of the preceding sentence,
years of Vesting Service shall be disregarded to the extent that such years of
Vesting Service occur during a Plan Year when the Plan benefits (within the
meaning of Section 410(b) of the Code) no key employee or former key employee.
Such minimum benefit shall be payable at a Member’s Normal Retirement Date. If
payments commence at a time other than the Member’s Normal Retirement Date, the
minimum Accrued Benefit shall be of Equivalent Actuarial Value to such minimum
benefit.

(d)
Cessation of Top Heavy Status. If the Plan is top-heavy with respect to a Plan
Year and ceases to be top-heavy for a subsequent Plan Year, the following
provisions shall be applicable:

(i)
The Accrued Benefit in any such subsequent Plan Year shall not be less than the
minimum Accrued Benefit provided in subparagraph (c)(ii) above, computed as of
the end of the most recent Plan Year for which the Plan was top-heavy.

(ii)
If a Member has completed three years of Vesting Service on or before the last
day of the most recent Plan Year for which the Plan was top-heavy, the vesting
schedule set forth in subparagraph (c)(i) above shall continue to be applicable.

(iii)    If a Member has completed less than three years of Vesting Service on
or before the last day of the most recent Plan Year for which the Plan was
top-heavy, the vesting provisions of subparagraph (c)(i) shall continue to be
applicable to the portion of his Accrued Benefit determined as of the last day
of the Plan Year in which the Plan was top-heavy, and Section 4.05 shall again
be applicable with respect to the remaining portion of his Accrued Benefit;
provided, however, that in no event shall the vested percentage of such
remaining portion be less than the percentage determined under subparagraph
(c)(i) above as of the last day of the most recent Plan Year for which the Plan
was top-heavy.
9.06    Construction
(a)
The Plan shall be construed, regulated and administered under ERISA, as in
effect from time to time, and the laws of Georgia, except where ERISA controls.

(b)
The masculine pronoun shall include the feminine.

(c)
The titles and headings of the articles and sections in the Plan are for
convenience only. In case of ambiguity or inconsistency, the text rather than
the titles or headings shall control.

(d)
The Retirement Committee shall have full power and authority, subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be issued or adopted by the Board of Directors, to interpret
the provisions and supervise the administration of the Plan, including the power
to remedy possible ambiguities, inconsistencies or omissions. Such
determinations shall be conclusive.

9.07    Prevention of Escheat
If the Retirement Committee cannot ascertain the whereabouts of any person to
whom a payment is due under the Plan, the Retirement Committee may, no earlier
than three years from the date such payment is due, mail a notice of such due
and owing payment to the last known address of such person as shown on the
records of the Retirement Committee or the Employer. If such person has not made
written claim for payment within three months of the date of the mailing, the
Retirement Committee may, if it so elects and upon receiving advice from counsel
to the Plan, direct that such payment and all remaining payments otherwise due
such person be canceled on the records of the Plan and the amount thereof
applied to reduce the contributions of the Employer. Upon such cancellation, the
Plan shall have no further liability therefore except that, in the event such
person or his Beneficiary later notifies the Retirement Committee of his
whereabouts and requests the payment or payments due to him under the Plan, the
amount so applied shall be paid to him in accordance with the provisions of the
Plan.
9.08    Electronic Transmission of Notices to Members
Notwithstanding any provision of the Plan to the contrary, any notice required
to be distributed to Members, Beneficiaries, and alternate payees pursuant to
the terms of the Plan may, at the direction of the Retirement Committee, be
transmitted electronically to the extent permitted by, and in accordance with
any procedures set forth in, applicable law and regulations.
9.09    Limitation on Benefits In the Event of a Liquidity Shortfall
Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Employer, cease payment during the
period of such liquidity shortfall of (a) any payment in excess of the monthly
amount payable under a single life annuity (plus any social security supplements
described in Section 411(a)(9) of the Code) to any Member or Beneficiary whose
Annuity Starting Date occurs during such period, (b) any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits, or (c)
any other payment specified in regulations promulgated under Section 401(a)(32)
of the Code.
9.10    Funding-Based Limitations on Benefits under Section 436 of the Code
(a)
Limitations Applicable if the Plan’s Adjusted Funding Target Attainment
Percentage (“AFTAP”) is Less Than 80%, but not Less Than 60%. Notwithstanding
any other provisions of the Plan, if the Plan’s AFTAP for a Plan Year is less
than 80% (or would be less than 80% to the extent described in subparagraph
(a)(ii) below) but is not less than 60%, then the limitations set forth in this
paragraph (a) apply.

(i)
50% Limitation on Single-Sum Payments, Other Accelerated Forms of Distribution,
and Other Prohibited Payments. A Member or Beneficiary is not permitted to
elect, and the Plan shall not pay, a single-sum payment or other optional form
of benefit that includes a prohibited payment with an Annuity Starting Date on
or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment,
unless the present value of the portion of the benefit that is being paid in a
prohibited payment does not exceed the lesser of:

(A)
50% of the present value of the benefit payable in the optional form of benefit
that includes the prohibited payment; or

(B)
100% of the PBGC maximum benefit guarantee amount (as defined in Treasury
Regulation Section 1.436-1(d)(3)(iii)(C)).

The limitation set forth in this subparagraph (a)(i) does not apply to any
payment of a benefit which under Section 411(a)(11) of the Code may be
immediately distributed without the consent of the Member. If an optional form
of benefit that is otherwise available under the terms of the Plan is not
available to a Member or Beneficiary as of the Annuity Starting Date because of
the application of the requirements of this subparagraph (a)(i), the Member or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in Treasury Regulation Section
1.436-1(d)(3)(iii)(D)). The Member or Beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that Annuity
Starting Date that would satisfy the 50%/PBGC maximum benefit guarantee amount
limitation described in this subparagraph (a)(i), or may elect to defer the
benefit in accordance with any general right to defer commencement of benefits
under the Plan. During a period when the restrictions of this subsection apply
to the Plan, Members and Beneficiaries are permitted to elect payment in any
optional form of benefit otherwise available under the Plan that provides for
the current payment of the unrestricted portion of the benefit (as described in
Treasury Regulation Section 1.436-1(d)(3)(iii)(D)), with a delayed commencement
for the restricted portion of the benefit (subject to other applicable
qualification requirements, such as Code Sections 411(a)(11) and 401(a)(9)).
(ii)
Plan Amendments Increasing Liability for Benefits. No amendment to the Plan that
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable shall take effect
in a Plan Year if the AFTAP for the Plan Year is:

(A)
Less than 80%; or

(B)
80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the AFTAP.

The limitation set forth in this subparagraph (a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Members
covered by the amendment.
(b)
Limitations Applicable if the Plan’s AFTAP is Less Than 60%. Notwithstanding any
other provisions of the Plan, if the Plan’s AFTAP for a Plan Year is less than
60% (or would be less than 60% to the extent described in subparagraph (b)(ii)
below), then the limitations in this paragraph (b) apply.

(i)
Single Sums, Other Accelerated Forms of Distribution, and Other Prohibited
Payments Not Permitted. A Member or Beneficiary is not permitted to elect, and
the Plan shall not pay, a single-sum payment or other optional form of benefit
that includes a prohibited payment with an Annuity Starting Date on or after the
applicable section 436 measurement date, and the Plan shall not make any payment
for the purchase of an irrevocable commitment from an insurer to pay benefits or
any other payment or transfer that is a prohibited payment. The limitation set
forth in this subparagraph (b)(i) does not apply to any payment of a benefit
which under Section 411(a)(11) of the Code may be immediately distributed
without the consent of the Member.

(ii)
Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to be Paid. An unpredictable contingent event benefit with respect to
an unpredictable contingent event occurring during a Plan Year shall not be paid
if the AFTAP for the Plan Year is:

(A)
Less than 60%; or

(B)
60% or more, but would be less than 60% if the AFTAP were redetermined applying
an actuarial assumption that the likelihood of occurrence of the unpredictable
contingent event during the Plan Year is 100%.

(iii)
Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of the
applicable section 436 measurement date. In addition, if the Plan is required to
cease benefit accruals under this subparagraph (b)(iii), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.

(c)
Limitations Applicable if the Employer is in Bankruptcy. Notwithstanding any
other provisions of the Plan, a Member or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single-sum payment or other optional form of
benefit that includes a prohibited payment with an Annuity Starting Date that
occurs during any period in which the Employer is a debtor in a case under title
11, United States Code, or similar federal or state law, except for payments
made within a Plan Year with an Annuity Starting Date that occurs on or after
the date on which the Plan’s enrolled actuary certifies that the Plan’s AFTAP
for that Plan Year is not less than 100%. In addition, during such period in
which the Employer is a debtor, the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a prohibited payment, except for payments that
occur on a date within a Plan Year that is on or after the date on which the
Plan’s enrolled actuary certifies that the Plan’s AFTAP for that Plan Year is
not less than 100%. The limitation set forth in this paragraph (c) does not
apply to any payment of a benefit which under Section 411(a)(11) of the Code may
be immediately distributed without the consent of the Member.

(d)
Provisions Applicable After Limitations Cease to Apply.

(i)
Resumption of Prohibited Payments. If a limitation on prohibited payments under
subparagraph (a)(i), (b)(i), or paragraph (c) applied to the Plan as of a
section 436 measurement date, but that limit no longer applies to the Plan as of
a later section 436 measurement date, then that limitation does not apply to
benefits with Annuity Starting Dates that are on or after that later section 436
measurement date.

(ii)
Resumption of Benefit Accruals. If a limitation on benefit accruals under
subparagraph (b)(iii) applied to the Plan as of a section 436 measurement date,
but that limitation no longer applies to the Plan as of a later section 436
measurement date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later section 436 measurement date, except as otherwise provided
under the Plan. In addition, benefit accruals that were not permitted to accrue
because of the application of subparagraph (b)(iii) shall be restored when that
limitation ceases to apply if the continuous period of the limitation was 12
months or less and the Plan’s enrolled actuary certifies that the AFTAP for the
Plan Year would not be less than 60 percent taking into account any restored
benefit accruals for the prior Plan Year. The Plan shall comply with the rules
relating to partial years of participation and the prohibition on double
proration under Department of Labor Regulation 29 C.F.R. Sections 2530.204-2(c)
and (d).

(iii)
Shutdown and Other Unpredictable Contingent Event Benefits. If an unpredictable
contingent event benefit with respect to an unpredictable contingent event that
occurs during the Plan Year is not permitted to be paid after the occurrence of
the event because of the limitation of subparagraph (b)(ii), but is permitted to
be paid later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the AFTAP for the Plan Year
that meets the requirements of Treasury Regulation Section
1.436-1(g)(5)(ii)(B)), then that unpredictable contingent event benefit shall be
paid, retroactive to the period that benefit would have been payable under the
terms of the Plan (determined without regard to subparagraph (b)(ii)). If the
unpredictable contingent event benefit does not become payable during the Plan
Year in accordance with the preceding sentence, then the Plan is treated as if
it does not provide for that benefit.

(iv)
Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitation of subparagraph (a)(ii) or (b)(iii), but is permitted to take effect
later in the same Plan Year (as a result of additional contributions or pursuant
to the enrolled actuary’s certification of the AFTAP for the Plan Year that
meets the requirements of Treasury Regulation Section 1.436-1(g)(5)(ii)(C)),
then the Plan amendment must automatically take effect as of the first day of
the Plan Year (or, if later, the original effective date of the amendment). If
the Plan amendment cannot take effect during the same Plan Year, then it shall
be treated as if it were never adopted, unless the Plan amendment provides
otherwise.

(e)
Notice Requirement. See ERISA Section 101(j) for rules requiring the plan
administrator of a single employer defined benefit pension plan to provide a
written notice to participants and beneficiaries within 30 days after certain
specified dates if the plan has become subject to a limitation described in
subparagraph (a)(i), or paragraph (b) or (c).

(f)
Methods to Avoid or Terminate Benefit Limitations. See Sections 436(b)(2),
(c)(2), (e)(2), and (f) of the Code and Treasury Regulation Section 1.436-1(f)
for rules relating to employer contributions and other methods to avoid or
terminate the application of the limitations set forth in paragraphs (a) through
(c) for a plan year. In general, the methods a plan sponsor may use to avoid or
terminate one or more of the benefit limitations under paragraphs (a) through
(c) for a plan year include employer contributions and elections to increase the
amount of plan assets which are taken into account in determining the AFTAP,
making an employer contribution that is specifically designated as a current
year contribution that is made to avoid or terminate application of certain of
the benefit limitations, or providing security to the plan.

(g)
Special Rules.

(i)
Rules of Operation for Periods Prior to and After Certification of Plan’s AFTAP.

(A)
In General. Code Section 436(h) and Treasury Regulation Section 1.436-1(h) set
forth a series of presumptions that apply (x) before the Plan’s enrolled actuary
issues a certification of the Plan’s AFTAP for the Plan Year and (y) if the
Plan’s enrolled actuary does not issue a certification of the Plan’s AFTAP for
the Plan Year before the first day of the tenth month of the Plan Year (or if
the Plan’s enrolled actuary issues a range certification for the Plan Year
pursuant to Treasury Regulation Section 1.436-1(h)(4)(ii) but does not issue a
certification of the specific AFTAP for the Plan by the last day of the Plan
Year). For any period during which a presumption under Section 436(h) of the
Code and Treasury Regulation Section 1.436-1(h) applies to the Plan, the
limitations under paragraphs (a) through (c) are applied to the Plan as if the
AFTAP for the Plan Year were the presumed AFTAP determined under the rules of
Section 436(h) of the Code and Treasury Regulation Section 1.436-1(h)(1), (2),
or (3). These presumptions are set forth in subparagraphs (g)(i)(B) though (D).

(B)
Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under paragraph (a), (b), or (c) applied to the Plan on the last day
of the preceding Plan Year, then, commencing on the first day of the current
Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the AFTAP for the Plan for the current Plan Year, or, if
earlier, the date subparagraph (g)(i)(C) or (D) applies to the Plan:

(1)
The AFTAP of the Plan for the current Plan Year is presumed to be the AFTAP in
effect on the last day of the preceding Plan Year; and

(2)
The first day of the current Plan Year is a section 436 measurement date.

(C)
Presumption of Underfunding Beginning First Day of Fourth Month. If the Plan’s
enrolled actuary has not issued a certification of the AFTAP for the Plan Year
before the first day of the fourth month of the Plan Year and the Plan’s AFTAP
for the preceding Plan Year was either at least 60% but less than 70% or at
least 80% but less than 90%, or is described in Treasury Regulation Section
1.436-1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the AFTAP for the Plan for the current Plan Year, or, if
earlier, the date subparagraph (g)(i)(D) applies to the Plan:

(1)
The AFTAP of the Plan for the current Plan Year is presumed to be the Plan’s
AFTAP for the preceding Plan Year reduced by 10 percentage points; and

(2)
The first day of the fourth month of the current Plan Year is a section 436
measurement date.

(D)
Presumption of Underfunding On and After First Day of Tenth Month. If the Plan’s
enrolled actuary has not issued a certification of the AFTAP for the Plan Year
before the first day of the tenth month of the Plan Year (or if the Plan’s
enrolled actuary has issued a range certification for the Plan Year pursuant to
Treasury Regulation Section 1.436-1(h)(4)(ii) but has not issued a certification
of the specific AFTAP for the Plan by the last day of the Plan Year), then,
commencing on the first day of the tenth month of the current Plan Year and
continuing through the end of the Plan Year:

(1)
The AFTAP of the Plan for the current Plan Year is presumed to be less than 60%;
and

(2)
The first day of the tenth month of the current Plan Year is a section 436
measurement date.

(ii)
New Plans, Plan Termination, Certain Frozen Plans, and Other Special Rules.

(A)
First Five Plan Years. The limitations in subparagraphs (a)(ii), (b)(ii), and
(b)(iii) do not apply to a new plan for the first five plan years of the plan,
determined under the rules of Section 436(i) of the Code and Treasury Regulation
Section 1.436-1(a)(3)(i).

(B)
Plan Termination. The limitations on prohibited payments in subparagraphs (a)(i)
and (b)(i), and paragraph (c) do not apply to prohibited payments that are made
to carry out the termination of the Plan in accordance with applicable law. Any
other limitations under this section of the Plan do not cease to apply as a
result of termination of the Plan.

(C)
Exception to Limitations on Prohibited Payments Under Certain Frozen Plans. The
limitations on prohibited payments set forth in subparagraphs (a)(i) and (b)(i),
and paragraph (c) do not apply for a Plan Year if the terms of the Plan, as in
effect for the period beginning on September 1, 2005 and continuing through the
end of the Plan Year, provide for no benefit accruals with respect to any
participants. This subparagraph (g)(ii)(C) shall cease to apply as of the date
any benefits accrue under the Plan or the date on which a plan amendment that
increases benefits takes effect.

(D)
Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under subparagraph (g)(i) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s AFTAP for the Plan
Year, the limitations under subparagraphs (a)(ii) and (b)(ii) shall be based on
the inclusive presumed AFTAP for the Plan, calculated in accordance with the
rules of Treasury Regulation Section 1.436-1(g)(2)(iii).

(iii)
Special Rules Under PRA 2010.

(A)
Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under subparagraph (a)(i) or (b)(i) apply to payments
under a social security leveling option, within the meaning of Section
436(j)(3)(C)(i) of the Code, the AFTAP for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under Section 436(j)(3) of
the Code and any Treasury Regulation or other published guidance thereunder
issued by the Internal Revenue Service.

(B)
Limitation on Benefit Accruals. For purposes of determining whether the accrual
limitation under subparagraph (b)(iii) applies to the Plan, the AFTAP for a Plan
Year shall be determined in accordance with the “Special Rule for Certain Years”
under Section 436(j)(3) of the Code (except as provided under Section 203(b) of
the Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
Act of 2010, if applicable).

(iv)
Interpretation of Provisions. The limitations imposed by this Section of the
Plan shall be interpreted and administered in accordance with section 436 and
Treasury Regulation Section 1.436-1.

(h)
Definitions. The definitions in the following Treasury Regulation Sections apply
for purposes of subparagraphs (a) through (g): Section 1.436-1(j)(1) defining
AFTAP; Section 1.436-1(j)(2) defining Annuity Starting Date; Section
1.436-1(j)(6) defining prohibited payment; Section 1.436-1(j)(8) defining
section 436 measurement date; and Section 1.436-1(j)(9) defining an
unpredictable contingent event and an unpredictable contingent event benefit.

(i)
Effective Date. The rules in subsections (a) through (h) are effective for Plan
Years beginning after December 31, 2007.

9.11    Limitation on Highly Compensated Employees and on High-25 Employees
(a)    When This Section Applies. The provisions of this Section shall apply:
(i)
in the event the Plan is terminated, to any Member who is a Highly Compensated
Employee or Highly Compensated Former Employee, and

(ii)
in any other event, to any Member who is one of the 25 Highly Compensated
Employees or Highly Compensated Former Employees of the Employer or an
Affiliated Employer with the greatest Statutory Compensation in any Plan Year.

The amount of the annual payments to any one of the Members to whom this Section
applies shall not be greater than the amount that would be paid on behalf of the
Member under a single life annuity that is of Equivalent Actuarial Value to the
sum of the Member’s accrued benefit and the Member’s other benefits under the
Plan.
(b)
When This Section Does Not Apply. The provisions of this Section shall not apply
if:

(i)
after taking into account payment of all benefits payable to or on behalf of the
Member to whom this Section applies, the value of Plan assets equals or exceeds
110 per cent of the value of current liabilities (as that term is defined in
Section 412(l)(7) of the Code) of the Plan,

(ii)
after taking into account the value of all benefits payable to or on behalf of
the Member to whom this Section applies is less than one per cent of the value
of current liabilities of the Plan, or

(iii)
the value of the benefits payable to or on behalf of the Member to whom this
Section applies does not exceed the amount described in Section 411(a)(11)(A) of
the Code.

(c)
Repayment of Lump Sum Distributions. To the extent permitted by law, if any
Member to whom subparagraph (a)(ii) applies elects to receive a lump sum payment
in lieu of his Pension and this Section is applicable, the Member shall be
entitled to receive his benefit in full. However, the Member must agree to repay
to the Plan any portion of the lump sum payment which would otherwise be
restricted and must provide adequate security to guarantee that repayment in
accordance with rules established by the Internal Revenue Service.

(d)
Termination of Plan. Notwithstanding the above, in the event the Plan is
terminated, the restrictions of this Section shall not be applicable if the
benefits payable to any Highly Compensated Employee and any Highly Compensated
Former Employee is limited to a benefit that is nondiscriminatory under
Section 401(a)(4) of the Code.

(e)
Definitions. For purposes this Section, the following terms shall have the
following meanings:

(i)
“Highly Compensated Employee” means for a Plan Year any employee of the Employer
or an Affiliated Employer (whether or not eligible for membership in the Plan)
who:

(A)
was a 5-percent owner (as defined in Section 416(i) of the Code) for such Plan
Year or the prior Plan Year; or

(B)
for the preceding Plan Year received Statutory Compensation in excess of
$80,000, and was among the highest 20 percent of employees for the preceding
Plan Year when ranked by Statutory Compensation paid for that year excluding,
for purposes of determining the number of such employees, such employees as the
Retirement Committee may determine on a consistent basis pursuant to
Section 414(q) of the Code. The $80,000 dollar amount in the preceding sentence
shall be adjusted from time to time for cost of living in accordance with
Section 414(q) of the Code.

Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Employer or an Affiliated Employer which
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section.
The Employer’s top-paid election as described above, shall be used consistently
in determining Highly Compensated Employees for determination years of all
employee benefit plans of the Employer and Affiliated Employers for which
Section 414(q) of the Code applies (other than a multiemployer plan) that begin
with or within the same calendar year, until such election is changed by Plan
amendment in accordance with IRS requirements.
The provisions of this Section shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Section
inconsistent therewith.
(ii)
“Highly Compensated Former Employee” means for a Plan Year any former employee
of the Employer or an Affiliated Employer who had terminated employment prior to
the Plan Year and who was a Highly Compensated Employee for either the year of
termination or any Plan Year ending on or after the employee’s 55th birthday.

(f)
When This Section is Ineffective. If it should subsequently be determined by
statute, court decision acquiesced in by the Commissioner of the Internal
Revenue Service, or ruling by the Commissioner of the Internal Revenue Service,
that the provisions of this Section are no longer necessary to qualify the Plan
under the Code, this Section shall be ineffective without the necessity of
further amendment to the Plan.

9.12    Revision of the Plan and Applicability of Plan Provisions
The provisions of the Plan as set forth herein are effective as of January 1,
2015, except that certain provisions shall have an earlier or later effective
date as specifically set forth in the Plan, in the resolution adopting the
amendment, or as follows:
1.
The amendment of Section 5.03(b), 5.06(c)(i), 9.05(d) and 10.01 shall be
effective as of January 1, 2007.

2.
The amendment of Section 9.05(a)(viii) shall be effective as of January 1, 2002.

3.
The amendment of Section 5.03 permitting the election of a retroactive annuity
starting date and the waiver of the 30-day notice period in certain
circumstances shall be effective as of January 1, 2010 with respect to all
Annuity Starting Dates occurring on and after that date.

Any questions concerning eligibility for and the amount of pension and any other
right or limitation set forth herein which calls for a determination as to a
time on or after January 1, 2015 shall be determined in accordance with the
provisions of this Plan as may be amended and in effect from time to time, and
any questions concerning such matters which call for a determination under the
Plan as to a time prior to January 1, 2015 shall be determined in accordance
with the provisions of the Plan effective as of the Member’s date of termination
and taking into account any amendments effective retroactive to such date in
accordance with the provisions of this Section or other provisions of the Plan,
except as otherwise specifically provided in the Plan or as otherwise required
by law.




ARTICLE 10.     AMENDMENT, MERGER AND TERMINATION
10.01    Amendment of Plan
The Board of Directors (or, to the extent provided in the Charter, the
Retirement Committee) reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate, to amend in whole or in part
any or all of the provisions of the Plan. However, no amendment shall make it
possible for any part of the Funds of the Plan to be used for, or diverted to,
purposes other than for the exclusive benefit of persons entitled to benefits
under the Plan prior to the satisfaction of all liabilities with respect to such
persons. No amendment shall be made which has the effect of decreasing the
Accrued Benefit of any Member or of reducing the nonforfeitable percentage of
the Accrued Benefit of a Member below the nonforfeitable percentage computed
under the Plan as in effect on the date on which the amendment is adopted or, if
later, the date on which the amendment becomes effective. For purposes of this
Section, a plan amendment that has the effect of (i) eliminating or reducing an
early retirement benefit or retirement-type subsidy, or (ii) eliminating an
optional form, with respect to benefits attributable to service before the
amendment shall be treated as reducing accrued benefits. In the case of a
retirement-type subsidy, the preceding sentence shall apply only with respect to
a Member who satisfies (either before or after the amendment) the pre-amendment
conditions for the subsidy. Notwithstanding the preceding sentences, a Member’s
accrued benefit, early retirement benefit, retirement-type subsidy, or optional
form of payment may be reduced to the extent permitted under Section 412(c)(8)
of the Code (for Plan Years beginning on or before December 31, 2007) or Section
412(d)(2) of the Code (for Plan Years beginning after December 31, 2007), or to
the extent permitted under Section 1.411(d)-(3) and (4) of the U.S. Treasury
Department regulations.
10.02    Merger or Consolidation
The Plan may not be merged or consolidated with, and its assets or liabilities
may not be transferred to, any other plan unless each person entitled to
benefits under the Plan would, if the resulting plan were then terminated,
receive a benefit immediately after the merger, consolidation, or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
terminated. The transactions referenced in this Section shall be carried out
under the provisions of Section 414(l) of the Code.
10.03    Additional Participating Employers
(a)
If any company is now or becomes a subsidiary or associated company of the
Employer, the Board of Directors may, at its discretion and upon appropriate
action, include the employees of that company in the membership of the Plan upon
appropriate action by that company necessary to adopt the Plan. In that event,
or if any persons become Employees of the Employer or an Affiliated Employer as
the result of merger or consolidation or as the result of acquisition of all or
part of the assets or business of another company, the Board of Directors shall
determine to what extent, if any, credit shall be granted for previous service
with the subsidiary, associated or other company, but subject to the continued
qualification of the Plan and trust under the Code.

(b)
Any subsidiary or associated company may terminate its participation in the Plan
upon appropriate action by it, in which event the Funds of the Plan held on
account of Members in the employ of that company shall be determined by the
Retirement Committee and shall be applied as provided in Section 10.04 if the
Plan should be terminated, or shall be segregated by the Trustee as a separate
trust, pursuant to certification to the Trustee by the Retirement Committee,
continuing the Plan as a separate plan for the employees of that company, under
which the board of directors of that company shall succeed to all the powers and
duties of the Board of Directors, including the appointment of the members of
the Retirement Committee. Notwithstanding the above, the Board of Directors may
refuse to approve such a termination of participation by a subsidiary or
associated company if it determines that such action could jeopardize the
qualified status of the Plan.

10.04    Termination of Plan
The Board of Directors may terminate the Plan for any reason at any time. In
case of termination of the Plan, the rights of Members to the benefits accrued
under the Plan to the date of the termination, to the extent then funded (or, if
greater, protected by law), shall be nonforfeitable. The Funds of the Plan shall
be used for the exclusive benefit of persons entitled to benefits under the Plan
as of the date of termination, except as provided in Sections 6.02 and 7.12.
However, any Funds not required to satisfy liabilities of the Plan for benefits,
that arise out of any variation between actual requirements and expected
actuarial requirements, shall be returned to the Employer. The Retirement
Committee shall determine, on the basis of actuarial valuation, the share of the
Funds of the Plan allocable to each person entitled to benefits under the Plan
in accordance with Section 4044 of ERISA or corresponding provision of any
applicable law in effect at the time. In the event of a partial termination of
the Plan, the provisions of this Section shall be applicable to the Members
affected by that partial termination.
ARTICLE 11.     TRANSFERS
11.01    Transfers To and From an Affiliated Employer
(a)
Except as otherwise provided in Section 11.02, if an Employee (i) becomes
employed by the Employer in any capacity other than as an Employee, or (ii)
becomes employed by an Affiliated Employer, he shall retain his Accrued Benefit
under the Plan on the date he ceases to be an Employee. Upon his later
retirement or termination of employment with the Employer or Affiliated
Employer, the Accrued Benefit to which the Employee is entitled under the Plan
shall be determined under the Plan provisions in effect on the date he ceased to
be an Employee.

(b)
Subject to the provisions of Article 3, in the case of a person who (i) was
originally employed by the Employer in any capacity other than as an Employee,
or (ii) was originally employed by an Affiliated Employer, or (iii) was
originally providing services to the Employer as a Leased Employee and
thereafter becomes an Employee, upon his later Severance Date, the benefits
payable under the Plan shall be computed under the Plan provisions in effect at
that time, and only on the basis of the Benefit Service accrued while he is an
Employee, except as otherwise provided in Section 11.02.

(c)
All applicable remuneration with an Affiliated Employer for employees described
in Section 11.01(b), shall be deemed Pensionable Earnings for purposes of the
Plan during periods of Benefit Service, taken at par of exchange at the
Employee’s Severance Date for remuneration paid in other than U.S. currency.
Employment with an Affiliated Employer shall be deemed Vesting Service with the
Employer for the purpose of determining eligibility for benefits under the Plan,
but the Pension payable under the Plan shall be computed on the basis of Benefit
Service as defined in the Plan only.

(d)
Transfer of employment of a Member from the Employer to an Affiliated Employer
shall not terminate membership under the Plan.

(e)
Notwithstanding the preceding paragraphs of this Section, no employee shall be
eligible to become a Member on account of a transfer to Employee status on and
after January 1, 2008.

11.02    Transfers To and From Hourly Plan
(a)
Notwithstanding any other provisions of the Plan, the provisions of this Section
11.02(a) shall apply to (i) any member of the Hourly Plan who ceases to be an
employee as defined in the Hourly Plan and at the same time becomes an Employee
on or after January 1, 1992 and prior to January 1, 2008, and (ii) any Member of
the Plan who ceases to be an Employee and at the same time becomes an employee
as defined in the Hourly Plan.

(b)
Service credited to the Member as an employee under the Hourly Plan shall be
deemed service with the Employer for purposes of determining Vesting Service
under the Plan (based on the rules specified in Section 3.01).

(c)
If an Employee described in clause (i) of paragraph (a) above accrues at least
five years of Benefit Service under the Plan, he shall be entitled to an
additional Accrued Benefit calculated as follows. Service credited to the Member
as an employee under the Hourly Plan shall be deemed service with the Employer
for purposes of determining Benefit Service under the Plan (based on the rules
specified in Section 3.02). For this purpose, remuneration while a member of the
Hourly Plan shall be deemed Pensionable Earnings under the Plan. The retirement
Pension under the Plan will be reduced by any accrued normal retirement
allowance which the Member is entitled to receive under the Hourly Plan for the
same period of service. In applying the provisions of the preceding sentence to
a Non-Grandfathered Member, the benefit payable under the Hourly Plan shall be
calculated based on the benefit level in effect at the earlier of the Member’s
termination of employment or June 30, 2011.

(d)
The retirement Pension of an Employee described in clause (ii) of paragraph (a)
above will be calculated using Benefit Service and Pensionable Earnings
determined under the Plan. Benefits earned under the Hourly Plan will follow the
provisions of the Hourly Plan.

(e)
The Retirement Committee may decide with respect to a Member of the Plan who has
met the vesting requirements of Section 4.05 to transfer the vested benefits
that he has earned under the Hourly Plan to the Plan. Such transfer shall be
carried out in accordance with Section 10.02.

(f)
In the event a Member transferred from union status to salaried status under the
Prior Plan prior to January 1, 1992, his period of service in union status shall
be treated as Vesting Service and Benefit Service under the provisions of this
Plan (based on rules specified in Article 3) as though such service had been
rendered as an Employee, and any earnings paid to such Employee during such
period of service shall be deemed to be Pensionable Earnings to the extent such
earnings would have been included in Pensionable Earnings had the Member been an
Employee during such period of service.

IN WITNESS WHEREOF, the Graphic Packaging International, Inc. Retirement
Committee has caused this Plan to be duly executed this ______ day of
_______________, 20__.
Graphic Packaging International, Inc.
Retirement Committee Members
By:     
Daniel J. Blount
By:     
Brad Ankerholz
By:     
Carla J. Chaney
By:     
Debbie Frank
By:     
Brian A. Wilson


































































W:\4577.013\Docs\Restatement\Restated Plan\RI Int EE Ret Plan_Restated
01.01.2015_final.doc
APPENDIX A
Special Provisions Applicable to Certain Participating Units, Locations, and
Employee Groups
Effective Date
Members Covered
Special Provisions
January 1, 2005
Five legacy Graphic Packaging executives whose employment contracts as of
December 31, 2004 entitle them to participate in all retirement plans applicable
to similarly situated executives of the Employer.
The affected Employees shall become Members of the Plan and receive Vesting
Service and Benefit Service as recognized under the Graphic Packaging Retirement
Plan, and “Benefit Compensation” earned under the Graphic Packaging Retirement
Plan shall be treated as Pensionable Earnings; with the Pension payable under
the Plan subject to Section 3.04.
November 19, 1998
Peter L. Lee
The affected Employee shall receive Vesting Service starting on February 1, 1989
on account of service with his predecessor employer, and Benefit Service
starting on March 23, 1995.
October 9, 1998
Wood Procurement non-union hourly Employees as a result of sale to Fulghum
Fibres.
Such affected Employees no longer participate in the Plan. Accelerated vesting
credit was not granted to affected Employees.
May 1 to July 1, 1997
Members of the Plan who were terminated as a result of the closure of the
Bakersfield, California Plant.
Such affected Employees no longer participate in the Plan. Accelerated vesting
credit was not granted to affected Employees.
October 18, 1996
Salaried and non-union hourly Employees at Joyce, Forest Resources, and Wood
Products who were terminated as a result of the sale of the Wood Products
Division to Plum Creek Timber Company, L.P.
Such affected Employees no longer participate in the Plan and shall be 100%
vested in their Accrued Benefits as of October 18, 1996.
October 13, 1996
Members of the Plan who were terminated as a result of the closure of the
Kankakee, Illinois Plant.
Such affected Employees shall be 100% vested in their Accrued Benefit as of
October 13, 1996.
July 10, 1996
Charles E. Lawson, Michael G. Dooley, and Leroy G. Gwin
The affected Employees shall receive Vesting Service on account of service with
the Julian B. Slevin Company.



Effective Date
Members Covered
Special Provisions
November 19, 1994
Salaried employees of Fort Packaging Company.
Affected Employees are eligible to participate in the Plan, and service
recognized by Miller Brewing is recognized under the Plan for purposes of
vesting and eligibility.
June 30, 1994
Non-union hourly and salaried Employees who were terminated as a result of the
sale of the Laminates Plant in Jacksonville, Florida.
Such affected Employees no longer participate in the Plan. Accelerated vesting
credit was not granted to affected Employees.
June 30, 1993
Non-union hourly and salaried Employees of the Waste Recovery & Paper Plant in
Macon, Georgia.
Such affected Employees no longer participate in the Plan. Accelerated vesting
credit was not granted to affected Employees.
October 31, 1992
Members of the Plan who were terminated as a result of the closure of the
Memphis, Tennessee Carrier Plant.
Such affected Employees shall be 100% vested in their Accrued Benefit as of
October 31, 1992.
June 30, 1992
Former salaried and non-union hourly employees of Macon Kraft, Inc., Macon Kraft
Laminates, Inc. and Waste Recovery & Paper, Inc.
Service recognized for vesting and eligibility purposes under a qualified plan
sponsored by Pratt Industries (USA), Inc. is recognized under the Plan for
purposes of vesting and eligibility.
January 1, 1992
Salaried employees of Minnesota Automation, Inc.
Affected Employees are eligible to participate in the Plan, and service
recognized by Minnesota Automation, Inc. is recognized under the Plan for
purposes of vesting and eligibility.
September 27, 1991
Each participant in the Manville Employees Retirement Plan who was terminated as
a result of the sale of the Riverwood International Charlotte, North Carolina
Carton Plant to James River Corporation.
Affected employees are 100% vested in their Accrued Benefit under the Plan as of
September 27, 1991.
May 31, 1991
Each participant in the Manville Employees Retirement Plan who was terminated as
a result of the sale of the Manville Forest Products Madison, Wisconsin Carton
Plant to Olympic Packaging.
Affected Employees are 100% vested in their Accrued Benefit under the Plan as of
May 31, 1991. Assets and liabilities transferred April 30, 1993.



Effective Date
Members Covered
Special Provisions
March 16, 1991
Former salaried employees of
JAK-ET-PAK.
Service recognized by Federal Paper Board Company, Inc. for vesting and
eligibility purposes under a qualified plan sponsored by Federal Paper Board
Company, Inc. is recognized under the Plan for purposes of vesting and
eligibility for affected Employees.
July 31, 1989
Each participant in the Manville Employees Retirement Plan who was terminated as
a result of the sale of the Manville Forest Products Grocery Bags & Sacks Plant.
Affected Employees are 100% vested in their Accrued Benefit under the Plan as of
July 31, 1989.
January 2, 1989
Non-union hourly Employees at Joyce, Forest Resources, and Wood Procurement.
The assets and liabilities representing the Accrued Benefits of affected
Employees were transferred to the Plan from the Hourly Plan (formerly the
Manville Forest Products Hourly Retirement Plan) on January 2, 1989, and such
affected Employees became Members of the Plan on January 2, 1989. Benefit
Service shall not be credited prior to February 18, 1983, for former Crown
Zellerbach employees at Joyce Operations.
October 28, 1985
Employees who became Members of the Plan as of October 28, 1985, due to the
acquisition of Eastex Packaging Incorporated.
Affected Employees are credited with service earned after December 31, 1953, and
prior to October 28, 1985, at Eastex Packaging Incorporated for purposes of
Vesting Service and Benefit Service.
December 3, 1984
Employees of the Clinton Packaging Plant who became Members of the Plan on or
after December 3, 1984 due to the purchase of the Plant from Consolidated
Packaging.
Affected Employees are credited with service earned prior to December 3, 1984,
at the Clinton Packaging Plant for purposes of vesting.
August 13, 1984
Each participant in the Manville Salaried Pension Plan who was terminated as a
result of the sale of the Lillie Particleboard Plant as of August 13, 1984 to
Willamette Industries.
Affected Employees are 100% vested in their Accrued Benefit under the Plan as of
August 13, 1984.



Effective Date
Members Covered
Special Provisions
February 18, 1983
Salaried Employees in Joyce, Louisiana who became Members of the Plan as of
February 18, 1983 due to the acquisition of the Joyce Operations from Crown
Zellerbach.
Affected Employees are credited with service earned prior to February 18, 1983,
at Crown Zellerbach for purposes of vesting and Benefit Service; however, such
an Employee’s Pension is reduced by an amount that is the actuarial equivalent
of any pension benefit paid from a pension plan maintained by Crown Zellerbach.
November 23, 1981
Each participant in the Manville Salaried Pension Plan who was terminated as a
result of the sale of a location to the Georgia-Pacific Corporation as of
November 23, 1981.
Affected Employees are 100% vested in their Accrued Benefit under the Plan as of
November 23, 1981.
April 15, 1980
Salaried Employees who were terminated as a result of the sale of Wood Mosaic to
Katz of America on April 15, 1980.
Such affected Employees no longer participate in the Plan. Accelerated vesting
credit was not granted to affected Employees. Effective January 1, 1975, Benefit
Service was granted to Wood Mosaic Employees for service prior to January 1,
1970, with Wood Mosaic.
March 1, 1979
Each participant in the Olinkraft Salaried Pension Plan who was terminated as a
result of the sale of the Kansas City Plant on March 1, 1979, to Union Camp.
Affected employees are 100% vested in their Accrued Benefit under the Plan as of
March 1, 1979.
May 1, 1978
Salaried Employees at the Monroeville, Alabama Particleboard Plant.
Affected Employees received lump sum payments.
February 24, 1973
Salaried Employees of the Company at its Joliet, Illinois Container Plant on
February 24, 1973, who participated in the Olin Salaried Pension Plan of Olin
Corporation on February 24, 1973, and who transferred employment to
Hoerner-Waldorf Corporation on February 24, 1973, and who were still employed by
Hoerner-Waldorf Corporation on June 1, 1974. Hoerner-Waldorf was succeeded by
Champion, which was succeeded by Stone Container, and these provisions apply to
any successor at that location.
Affected Employees are entitled to benefits under the Plan according to the
provisions of the Plan in effect as of December 31, 1975.


Such Accrued Benefit was calculated as of February 24, 1973, based on the
following: vesting at age 40 with 10 years of service; early retirement at age
55 with 15 years of service; early retirement reduced 4% per year prior to age
65.

APPENDIX B
Minimum Benefits for Members
of the Prior Plan as of December 31, 1988
Members of the Prior Plan on December 31, 1988, are entitled to minimum benefits
under the Plan based on the benefit formulas and provisions of the Prior Plan in
effect prior to January 1, 1989, as outlined below. These minimum benefits are
“frozen” based on the Member’s Benefit Service and Average Final Salary as of
December 31, 1988.
Accrued Benefits as of December 31, 1988, Payable at Age 65
1.
Current Formula (Benefit formula in effect under the Manville Plan for the
period January 2, 1986 through December 31, 1988)

Accrued Benefits as of December 31, 1988, under the benefit formula in effect
under the Manville Plan on December 31, 1988.
2.
(a)    Prior Formula (applies only to members of the Manville Salaried
Retirement Plan prior to January 1, 1986)

Greater of the Alternate or Grandfathered Formula
Alternate Formula (1985 Benefit Formula)
Accrued Benefits as of December 31, 1988, based on the benefit formula in effect
under the Plan on December 31, 1985.
Grandfathered Formula (1980 Benefit Formula)
Accrued Benefits as of December 31, 1988, based on the benefit formula in effect
under the Plan on December 31, 1980.
Offset Due to the Refund of Accumulated Contributions
Accrued Benefits as of December 31, 1988, based on the refund of Accumulated
Contributions.
(b)
Prior Formula (applies only to members of the Manville Forest Products Salaried
Retirement Plan prior to January 1, 1986)

Accrued Benefits as of December 31, 1988, based on the benefit formula in effect
under the Plan on December 31, 1985. (1985 Benefit Formula)
Minimum Benefits Based on Retirement at Age 65
A member retiring at age 65 will be entitled to a minimum normal retirement
Pension under Section 4.01(c) of the Plan as follows:
The greater of (a) or (b) below:
(a)
The Current Formula

(b)
The Prior Formula under (i) or (ii) as applicable as follows:

(i)
Under the Manville Salaried Retirement Plan:

(A)
The greater of the Alternate Formula or the Grandfathered Formula; less

(B)
The Offset Due to the Refund of Accumulated Contributions.

(ii)
Prior Formula under the Manville Forest Products Retirement Plan.

Minimum Benefits Based on Early Retirement
A Member retiring before age 65 under early retirement or deferred vested
retirement after age 50 with 10 years of Vesting Service and receiving benefits
prior to age 65 will be entitled to a minimum early retirement Pension as
follows:
The greater of (a) or (b) below:
(a)
The Current Formula reduced by 3% for each year and fraction thereof that the
benefit commencement date precedes the Member’s age 62.

(b)
The Prior Formula under (i) or (ii) as applicable as follows:

(i)
Under the Manville Salaried Retirement Plan:

The greater of the Alternate Formula or the Grandfathered Formula reduced by 4%
for each year and fraction thereof that the benefit commencement date precedes
the Member’s age 62 less the offset due to the refund of Accumulated
Contributions multiplied by the applicable percentage as follows:
COMPLETED AGE AT DATE
BENEFITS COMMENCE
PERCENTAGE
65
64
63
62
61
60
59
58
57
56
55
54
53
52
51
50
100%
95
81
77
74
70
59
56
54
51
49
46
39
37
35
33

(ii)
Under the Manville Forest Products Salaried Retirement Plan:

The Prior Formula reduced by 3% for each year and fraction thereof that the
benefit commencement date precedes the Member’s age 62, down to age 55, and
actuarially reduced for payment before age 55, down to age 50, based on the
UP‑1984 Mortality Table and an interest rate of five percent (5%) compounded
annually.
Minimum Benefits Based on Deferred Vested Retirement
A Member retiring before age 65 under Deferred Vested Retirement and receiving
benefits prior to age 65 will be entitled to a minimum deferred vested
retirement Pension as follows:
The greater of (a) or (b) below:
(a)
The Current Formula reduced by the appropriate factor from the schedule in
Section 4.04(b) of the Prior Plan based on his age when his Pension commences.

(b)
The Prior Formula under (i) or (ii) as applicable as follows:

(i)
Under the Manville Salaried Retirement Plan

The greater of the Alternate Formula or the Grandfathered Formula reduced by the
appropriate factor from the schedule in Section 4.04(b) of the Prior Plan based
on his age when his Pension commences, less the offset due to the refund of
Accumulated Contributions as outlined in clause (i) of Section (b) under Minimum
Benefits Based on Early Retirement in this Appendix B.
(ii)
Under the Manville Forest Products Salaried Retirement Plan

The Prior Formula reduced by 3% for each year and fraction thereof that the
benefit commencement date precedes the Member’s age 62, down to age 55, and
actuarially reduced for payment before age 55, down to age 50, based on the
UP‑1984 Mortality Table and an interest rate of five percent (5%) compounded
annually.
Minimum Benefits Based on Late Retirement
A Member retiring after age 65 will be entitled to a minimum late retirement
Pension under Section 4.02(c) of the Plan defined above for Minimum Benefits
Based on Retirement at Age 65, with the exception that the Offset Due to the
Refund of Contributions shall be multiplied by the applicable percentage as
follows:
COMPLETED AGE AT DATE BENEFITS COMMENCE
PERCENTAGE
65
66
67
68
69
70
71
72
73
74
75
100%
105%
121%
127%
145%
153%
160%
182%
192%
217%
228%

Minimum Benefits Based on Disability Retirement or Death Before the Member’s
Annuity Starting Date
In the event a Member becomes entitled to a deferred disability retirement
Pension under Section 4.04 of the Plan, or the surviving Spouse of a Member
becomes entitled to a monthly Spouse’s Pension under Section 4.06(a) of the Plan
due to the death of a Member before the Member’s Annuity Starting Date, the
minimum Pension payable under Section 4.04 shall be calculated as under the
Minimum Benefits Based on Retirement at Age 65. The minimum pension payable
under Section 4.06 shall be calculated as under the Minimum Benefits Based on
Retirement at Age 65, or the Minimum Benefits Based on Early Retirement or
Deferred Vested Retirement, whichever is applicable, prior to the application of
the reduction for the optional form of payment election under Section 5.02.
APPENDIX C
Schedule of Benefits Referenced in Section 4.01(c)(iv)
Pension
Number
Prior Annual Amount($)
Updated Annual
Amount($)
Effective Date of
Update
7
2,360.76
10,323.37
9/30/2007
9
56,291.64
66,820.71
9/30/2007
10
17,001.24
22,692.00
9/30/2007
11
34,283.52
101,902.07
9/30/2007
15
39,417.00
47,520.29
9/30/2007
20
5,576.28
6,017.88
9/30/2007
22
1,746.00
1,997.41
9/30/2007
27
3,851.76
13,587.63
9/30/2007
33
15,248.88
84,248.88
9/30/2007
37
2,704.32
22,736.77
9/30/2007
39
1,861.56
19,924.64
9/30/2007
41
   N/A
12,587.17
9/30/2007
42
   N/A
1,265.45
9/30/2007
43
   N/A
313.13
9/30/2007
44
   N/A
13,959.11
9/30/2007
45
   N/A
46,572.95
9/30/2007
46
   N/A
1,233.34
9/30/2007



APPENDIX D
Schedule of Benefits Referenced in Section 4.01(c)(v)
Pension Number
Annual 
Amount ($)
Effective Date 
of Update
34
1,587.36
9/30/2007



APPENDIX E
CERTAIN HISTORICAL PROVISIONS
The purpose of this Appendix E is to record, for historical purposes, certain
provisions which are no longer applicable to active Members in the Plan, or
which have minimal application.
ARTICLE 1 - DEFINITIONS
A.
Accumulated Contributions means the Member’s total contributions, if any, made
to the Manville Plan prior to January 2, 1986, increased by an amount equal to
the sum of (a), (b) and (c) below:

(a)
If the Member elected under Section 5.01(b) of the Manville Salaried Retirement
Plan as in effect on July 1, 1968, to leave on deposit all of the Member’s
Accumulated Contributions made under the Retirement Plan of Johns-Manville
Corporation and subsidiaries as in effect on June 30, 1968, an amount equal to
the excess, if any, of those Accumulated Contributions over the amount that
would have been required if the Member’s election had been under Section 5.01(a)
of the Manville Salaried Retirement Plan as in effect on July 1, 1968;

(b)
The supplemental contributions, if any, the Member elected to make under Section
5.03 of the Manville Salaried Retirement Plan as in effect on July 1, 1968; and

(c)
Earnings credited on such contributions as of December 31, 1985.

B.
Actuarial Equivalent means a benefit having the same value as the benefit that
such Actuarial Equivalent replaces. For periods prior to January 1, 2007, with
respect to benefits payable in a form other than a lump sum payment, Actuarial
Equivalent was based on an interest rate of 5% and the UP-84 Mortality Table.

C.
Average Final Salary means prior to January 1, 2007, the annual Pensionable
Wages of a Member paid during the five consecutive Plan Years in the last ten
Plan Years of the Member’s Benefit Service affording the highest average. Prior
to January 1, 2007, the Final Average Salary of a Part-time Employee was subject
to the following rules:

(a)
If, in any period included in the computation of Average Final Salary, a Member
who is a Part-time Employee has completed less than the normal number of hours
for a Full-time Employee similarly employed, the Member’s Pensionable Wages for
that period shall be adjusted to a full-time basis for the purpose of that
computation. The adjustment will be made by annualizing the base pay of the
Member for the period and adding other amounts actually paid during that period
that are included in Pensionable Wages.

(b)
If, in any period included in the computation of Average Final Salary, a Member
who has previous employment with the Employer as an hourly employee, was not
covered during that period of employment by the Plan, and who completed less
than the normal number of hours for a Full-time Employee similarly employed, the
Member’s Pensionable Wages for that period shall be adjusted to a full-time
basis for the purpose of that computation. The adjustment will be made by
multiplying the Member’s Pensionable Wages by the ratio of the hours worked by a
similarly situated Full-time Employee to the Member’s hours worked in that
period.

D.
Board of Directors or Board means the Board of Directors of Riverwood
International Corporation prior to August 8, 2003 and, on and after August 8,
2003 and prior to March 10, 2008, means the Board of Director of Graphic
Packaging International, Inc., and on and after March 10, 2008, means the Board
of Directors of Graphic Packaging Holding Company.

E.
Covered Compensation means prior to January 1, 2007, for any Plan Year, the
average of the taxable wage bases in effect under Section 230 of the Social
Security Act for each year in the 35-year period ending with the year prior to
the year in which the Member terminates. For purposes of this definition, if a
Member’s date of termination precedes his attainment of Social Security
Retirement Age, he shall be deemed to attain his Social Security Retirement Age
in the year of termination. Covered Compensation shall be frozen at:

(a)
Social Security Retirement Age;

(b)
The date of eligibility for the Employer’s long-term disability plan; and

(c)
The last day worked if eligible for immediate disability retirement.

F.
Employer means Riverwood International Corporation prior to August 8, 2003 and,
on and after August 8, 2003, means Graphic Packaging International, Inc. or any
successor by merger, purchase or otherwise, with respect to its Employees; and
any other company participating in the Plan, as provided in Section 10.03, with
respect to its Employees.

G.
Pensionable Wages for periods prior to January 1, 2002 were limited as follows.
Effective on and after January 1, 1989 and before January 1, 1994, Pensionable
Earnings taken into account for any purpose under the Plan, including the
determination of Average Final Salary shall not exceed $200,000 per year. Except
as provided below, as of January 1 of each calendar year on and after January 1,
1990 and before January 1, 1994, the applicable limitation as determined by the
Commissioner of Internal Revenue for that calendar year shall become effective
as the maximum Pensionable Earnings to be taken into account for Plan purposes
for that calendar year only in lieu of the $200,000 limitation set above.
Commencing with the Plan Year beginning in 1994, Pensionable Earnings to be
taken into account for any purpose under the Plan, including the determination
of Average Final Salary, shall not exceed $150,000 (as adjusted below). If, for
any calendar year after 1994, the cost-of-living adjustment described in the
following sentence is equal to or greater than $10,000, then the limitation (as
previously adjusted hereunder) for any Plan Year beginning in any subsequent
calendar year shall be increased by the amount of such cost-of-living
adjustment, rounded to the next lowest multiple of $10,000. The cost-of-living
adjustment shall equal the lesser of:

(a)
$150,000 increased by the adjustment made under Section 415(d) of the Code for
the calendar year except that the base period for purposes of Section
415(d)(1)(A) of the Code shall be the calendar quarter beginning October 1, 1993
over

(b)
The annual dollar limitation in effect for the Plan Year beginning in the
calendar year.

ARTICLE 5- BENEFITS
A.
Normal Retirement Pension

Prior to January 1, 2007, Section 4.01(c)(i) and (ii) read as follows:
(i)
1.02% of Average Final Salary up to Covered Compensation plus 1.40% of Average
Final Salary in excess of Covered Compensation multiplied by Benefit Service up
to 35 years.

(ii)
1.33% of Average Final Salary multiplied by Benefit Service in excess of 35
years.

In addition, notwithstanding anything contained herein to the contrary, the
annual normal retirement Pension of a Member who terminated employment prior to
January 1, 2002, and who was affected by the imposition of the $150,000
limitation on Pensionable Earnings provided in Section 1.32 shall be equal to
the greater of (i) the Member’s Pension calculated under the provisions of the
Plan as determined with regard to such imposition or (ii) a Pension equal to the
Member’s Accrued Benefit determined as of December 31, 1993, plus the Member’s
Accrued Benefit based solely on service after such date under the provisions of
the Plan as determined with regard to such imposition. For this purpose, the
Accrued Benefit determined as of December 31, 1993 shall be equal to the greater
of (iii) the Member’s Accrued Benefit determined as of December 31, 1993 as
determined with regard to the $200,000 limitation on Pensionable Earnings
provided in Section 1.32 (effective before January 1, 1994) or (iv) the Member’s
Accrued Benefit determined in paragraph (b) above as of December 31, 1988 plus
the Member’s Accrued Benefit based solely on service after such date under the
provisions of the Plan as determined with regard to such limitation.
B.    Early Retirement Pension
Prior to January 1, 2007, in the case of a Member who elected to commence
receipt of an early retirement Pension, the Member’s Pension shall be equal to
the deferred Pension reduced by 1/3 of 1% for each month by which the date of
the Member’s early retirement Pension precedes his Normal Retirement Date;
provided, however, if the Member shall have 25 years of Accumulated Service at
his date of retirement, the Member’s Pension shall be equal to the deferred
Pension reduced by 1/3 of 1% for each month by which the date of the Member’s
early retirement Pension precedes the first day of the calendar month coincident
with or immediately following the Member’s 62nd birthday.
C.    Payments to Persons Retired Under the Prior Plan
Any person entitled to receive retirement income or another allowance under the
Prior Plan as in effect prior to January 1, 1992, shall be considered as a
retired Member or former Member of the Plan, as the case may be, and after
December 31, 1991, shall receive the retirement income or other allowance under
the Plan. However, the retirement income or other allowance shall be subject to
all terms and conditions of the Prior Plan as in effect at the time the person
retired or terminated employment.
D.    Thrift Plan Benefit
If a Member who made Accumulated Contributions under the Manville Plan failed to
make an election under Article 9 of the Manville Employees Thrift Plan (the
“thrift plan”) to not have the Retirement Plan Account of the thrift plan be
paid in the form of an annuity, the balance of such account shall be transferred
to the Plan and an equivalent additional benefit shall be paid from the Plan.
Such additional benefit will be calculated based on the UP-1984 Mortality Table
and the interest rate used by the PBGC for valuing benefits for single employer
plans that terminate on the Member’s Annuity Starting Date or calculated on the
date of transfer, if earlier.
ARTICLE 6 – PAYMENT OF PENSIONS
A.
Interest Rate and Mortality Assumptions for Lump sum Payments

Notwithstanding the above, a lump sum payment of equivalent actuarial value
shall be made in lieu of all benefits payable under the Plan if the present
value of the Pension payable to the Member or to the Member’s surviving Spouse
in the case of the death of a married Member (such Pension determined as of the
Member’s Normal Retirement Date or actual termination of service, if later)
amounts to $5,000 or less. In determining the present value and the amount of a
lump sum payment payable under this paragraph for an Annuity Starting Date
before January 1, 2000, the interest rate(s) to be used shall be the interest
rate(s) which would be used by the Pension Benefit Guaranty Corporation for
valuing deferred pensions commencing at Normal Retirement Date for single
employer plans that terminate on the date of distribution, and the UP-1984
Table. For an Annuity Starting Date on or after January 1, 2000, the present
value and the amount of a lump sum payable under this paragraph shall be based
on the (i) the “applicable interest rate” which means the annual rate of
interest on 30-year Treasury securities for the second calendar month preceding
the month containing the Annuity Starting Date and (ii) the “applicable
mortality table” which means the mortality table prescribed by the Secretary of
the Treasury under Section 417(e)(3)(A)(ii)(I) of the Code in effect as of the
Annuity Starting Date. For an Annuity Starting Date on or after January 1, 2007,
the present value and the amount of the lump sum payable under this paragraph
shall be based on (i) the “applicable interest rate” which means the annual rate
of interest on 30-year Treasury securities for the month of November preceding
the Plan Year in which the Annuity Starting Date occurs (except that the
applicable interest rate for an Annuity Starting Date occurring in the period
January 1, 2007 through December 31, 2007 shall not be greater than the interest
rate determined under the preceding sentence), and (ii) the “applicable
mortality table” prescribed by the Secretary of the Treasury under Section
417(e)(3)(A)(ii)(I) of the Code in effect as of the Annuity Starting Date.
ARTICLE 11- TRANSFERS
11.03    Transfers To and From Manville Plan
(a)
Notwithstanding any other provisions of the Plan, the provisions of this Section
11.03 shall apply to (i) any member of the Manville Plan who ceases to be an
employee as defined in the Manville Plan and at the same time becomes an
Employee on or after January 1, 1992 but before January 1, 1998, and (ii) any
Member of the Plan on or after January 1, 1992 but before January 1, 1998 who
ceases to be an Employee and at the same time becomes an employee as defined in
the Manville Plan.

(b)
For persons described in clause (i) of paragraph (a):

(i)
Employment credited as accumulated service or benefit service under the Manville
Plan will be fully recognized as Vesting Service and Benefit Service under the
Plan.

(ii)
All applicable remuneration while a member of the Manville Plan will be deemed
Pensionable Earnings for purposes of the Plan.

(iii)
The individual’s accrued benefit under the Manville Plan at the date he ceases
to be an employee as defined in the Manville Plan will be a minimum Accrued
Benefit under the Plan.

(iv)
The individual’s Pension under the Plan shall be based on the provisions of the
Plan as in effect on the Employee’s Severance Date.

(v)
Assets from the trust of the Manville Plan will be transferred to the trust of
the Plan in an amount equal to the Accumulated Benefit Obligation (as that term
is defined in Financial Accounting Standards Board Statement No. 87) of the
Accrued Benefit of the employee at the date of transfer, multiplied by a “Plan
Funding Ratio.” The Accumulated Benefit Obligation will be determined on the
basis of the actuarial assumptions used by Manville Corporation for financial
reporting purposes as of the December 31 preceding or coincident with the date
of the employee’s change in employment status. The Plan Funding Ratio will be
determined on the December 31 coincident with or preceding the date of the
employee’s change in employment status and will be equal to:



Market Value of Manville Plan Trust Assets
Accumulated Benefit Obligation for Manville Plan


(vi)
Such transfer of assets will be made by July 1 of each year for all employees
changing employment status during the preceding calendar year (or at such other
frequency as agreed to by Manville Corporation and the Employer) and will
include investment return for the delay in payment at an annual rate equal to
the discount rate used in determining the Accumulated Benefit Obligation at the
December 31 coincident with or preceding the transfer.

(vii)
This transfer of assets and liabilities will be carried out under the provisions
of Section 414(l) of the Code.

(viii)
Upon completion of the transfer of assets and liabilities for any affected
individual, the Plan will have the total and sole responsibility for the
Employee’s Accrued Benefit under the Plan.



(c)
For persons described in clause (ii) of paragraph (a) above:

(i)
Employment credited as Vesting Service or Benefit Service under the Plan will be
fully recognized as accumulated service and benefit service in the Manville
Plan.

(ii)
Pensionable Earnings under the Plan will be recognized as pensionable Earnings
under the Manville Plan.

(iii)
The individual’s Accrued Benefit under the Plan as of the date he ceases to be
an Employee will be a minimum accrued benefit under the Manville Plan.

(iv)
The individual’s pension under the Manville Plan shall be based on the
provisions of the Manville Plan as in effect on the employee’s severance date.

(v)
Assets from the trust of the Plan will be transferred to the trust of the
Manville Plan in an amount equal to the Accumulated Benefit Obligation (as that
term is defined in Financial Accounting Standards Board Statement No. 87) of the
Accrued Benefits of the Employee at the date of transfer, multiplied by a “Plan
Funding Ratio.” The Accumulated Benefit Obligation will be determined on the
basis of the actuarial assumptions used by the Employer for financial reporting
purposes as of the December 31 preceding or coincident with the date of the
employee’s change in employment status. The Plan Funding Ratio will be
determined on the December 31 coincident with or preceding the date of the
employee’s change in employment status and will be:



Market Value of Plan Trust Assets
Accumulated Benefit Obligation for Plan


(vi)
Such transfer of assets will be made by July 1 of each year for all employees
changing employment status during the preceding calendar year (or at such other
frequency as agreed to by Manville Corporation and the Employer) and will
include investment return for the delay in payment at an annual rate equal to
the discount rate used in determining the Accumulated Benefit Obligation at the
December 31 coincident with or preceding the transfer.

(vii)
This transfer of assets and liabilities will be carried out under the provisions
of Section 414(l) of the Code.

(viii)
Upon completion of the transfer of assets and liabilities for any affected
employee, the Manville Plan will have the total and sole responsibility for the
individual’s accrued benefit under the Manville Plan.





































































W:\4577.013\Docs\Restatement\Restated Plan\RI Int EE Ret Plan_Restated
01.01.2015_final.doc


